Exhibit 10.1

 

 



THIS CHAPTER 11 PLAN SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE WITH
RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN
WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR
SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS
OF THE BANKRUPTCY CODE. Nothing contained in thIS CHAPTER 11 PLAN SUPPORT
AGREEMENT shall be an admission of fact or liability OR, UNTIL THE OCCURRENCE OF
THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON
ANY OF THE PARTIES HERETO.

 

CHAPTER 11 PLAN SUPPORT AGREEMENT

 

This CHAPTER 11 PLAN SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto in accordance with Section ‎16.02, this “Agreement”) is made
and entered into as of March 2, 2020 (the “Execution Date”), by and among the
following parties (each of the following described in sub-clauses (i) through
(iv) of this preamble, collectively, the “Parties”):1

 

i.Windstream Holdings, Inc. (“Holdings”), Windstream Services, LLC (“Services”),
and each of their direct and indirect subsidiaries listed on Exhibit A-1 and
Exhibit A-2 to this Agreement (collectively, together with Holdings and
Services, the “Company Parties”);

 

ii.the undersigned holders of, or investment advisors, sub-advisors, or managers
of discretionary accounts that hold, First Lien Claims that have executed and
delivered counterpart signature pages to this Agreement, a Joinder, or a
Transfer Agreement to counsel to the Company Parties (collectively,
the “Consenting First Lien Creditors”);

 

iii.Elliott Investment Management LP and its affiliated funds in their capacity
as holders of First Lien Claims, Second Lien Claims, and Unsecured Notes Claims
(collectively, “Elliott” and, together with the Consenting First Lien Creditors,
the “Consenting Creditors”); and

 

iv.Uniti Group Inc. and each of its direct and indirect subsidiaries listed on
Exhibit B to this Agreement (collectively, the “Uniti Parties”).

 

RECITALS

 

WHEREAS, on February 25, 2019 (the “Petition Date”), each of the Company Parties
commenced cases (the “Chapter 11 Cases”) under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”);

 

WHEREAS, the Company Parties and the Consenting Creditors have in good faith and
at arms’ length negotiated certain restructuring and recapitalization
transactions with respect to the

 



 





1 Capitalized terms used but not defined in the preamble and recitals to this
Agreement have the meanings ascribed to them in ‎Section 1, the Restructuring
Term Sheet, or the Uniti Term Sheet, as applicable.



 

 

 

Company Parties’ capital structure on the terms set forth in this Agreement and
as specified in the term sheet attached as Exhibit C hereto (the “Restructuring
Term Sheet” and, such transactions as described in the Restructuring Term Sheet,
the “Restructuring Transactions”), subject to agreement on definitive
documentation and approval by the Court;

 

WHEREAS, on July 25, 2019, Holdings and Services initiated an adversary
proceeding styled as Windstream Holdings, Inc. and Windstream Services, LLC v.
Uniti Group, Inc. et al., Case No. 19-08279 (RDD) (the “Adversary Proceeding”)
against certain Uniti Parties;

 

WHEREAS, the Parties have engaged in arm’s-length, good faith discussions in the
context of a mediation overseen by the Honorable Shelley C. Chapman;

 

WHEREAS, to avoid any further expenditure of time, effort, and money, and the
uncertainty inherent in the Adversary Proceeding, the Parties desire fully and
finally to compromise and resolve all claims and counterclaims asserted in the
Adversary Proceeding or otherwise relating in any way to the subject matter of
the Adversary Proceeding upon the terms and conditions set forth in the term
sheet attached as Exhibit D hereto (the “Uniti Term Sheet,” and, the
transactions described in the Uniti Term Sheet, the “Uniti Transactions”),
subject to agreement on definitive documentation and approval by the Court;

 

WHEREAS, the Parties have agreed to take certain actions to implement the
Restructuring Transactions and the Uniti Transactions on the terms and
conditions set forth in this Agreement; and

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

 

AGREEMENT

 

Section 1.               Definitions and Interpretation.

 

1.01.        Definitions. The following terms shall have the following
definitions:

 

“Administrative Claim” means a Claim for costs and expenses of administration of
the Chapter 11 Cases pursuant to sections 503(b), 507(a)(2), 507(b), or
1114(e)(2) of the Bankruptcy Code, including: (a) the actual and necessary costs
and expenses incurred on or after the Petition Date until and including the
Effective Date of preserving the Estates and operating the Debtors’ businesses;
(b) Claims for compensation for services rendered or reimbursement of expenses
incurred under sections 330, 331, 503(b)(2), 503(b)(3), 503(b)(4), or 503(b)(5)
of the Bankruptcy Code; and (c) all fees and charges assessed against the
Estates pursuant to section 1930 of chapter 123 of title 28 of the United States
Code.

 

“Adversary Proceeding” has the meaning set forth in the recitals to this
Agreement

 

“Affiliate” has the meaning ascribed to it in section 101(2) of the Bankruptcy
Code.

 

2 

 

“Agent” means any administrative agent, collateral agent, or similar Entity
under the First Lien Loans, including any successors thereto.

 

“Agents/Trustees” means, collectively, each of the Agents and Trustees.

 

“Agreement Effective Date” means the date on which the conditions set forth in
‎Section 2 have been satisfied or waived by the appropriate Party or Parties in
accordance with this Agreement.

 

“Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to that Party.

 

“Agreement” has the meaning set forth in the preamble to this Agreement and, for
the avoidance of doubt, includes all the exhibits, annexes, and schedules hereto
in accordance with Section ‎16.02 (including the Restructuring Term Sheet and
the Uniti Term Sheet).

 

“Allowed” means, as to a Claim or an Interest, a Claim or an Interest allowed
under the Plan, under the Bankruptcy Code, or by a final order, as applicable.
For the avoidance of doubt, (a) there is no requirement to file a Proof of Claim
(or move the Bankruptcy Court for allowance) to be an Allowed Claim under the
Plan, and (b) the Debtors may affirmatively determine to deem unimpaired Claims
Allowed to the same extent such Claims would be allowed under applicable
nonbankruptcy law.

 

“Alternative Restructuring Proposal” means any inquiry, proposal, offer, bid,
term sheet, discussion, or agreement with respect to a sale, disposition,
new-money investment, restructuring, reorganization, merger, amalgamation,
acquisition, consolidation, dissolution, debt investment, equity investment,
liquidation, tender offer, recapitalization, plan of reorganization, share
exchange, business combination, or similar transaction involving any one or more
Company Parties or the debt, equity, or other interests in any one or more
Company Parties that is an alternative to one or more of the Restructuring
Transactions and that (following entry of the Uniti 9019 Order) (i) is
consistent in all material respects with the Uniti Term Sheet and Uniti
Documents and (ii) would not frustrate or impede the approval, implementation,
or consummation of the Uniti Transactions as described in the Uniti Term Sheet
and the Uniti Documents.

 

“Bankruptcy Code” has the meaning set forth in the recitals to this Agreement.

 

“Bankruptcy Court” has the meaning set forth in the recitals to this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York.

 

“Cause of Action” means any claims, interests, damages, remedies, causes of
action, demands, rights, actions, suits, obligations, liabilities, accounts,
defenses, offsets, powers, privileges, licenses, liens, indemnities, guaranties,
and franchises of any kind or character whatsoever, whether known or unknown,
foreseen or unforeseen, existing or hereinafter arising, contingent or
non-contingent, liquidated or unliquidated, secured or unsecured, assertable,
directly or derivatively, matured or unmatured, suspected or unsuspected, in
contract, tort, law, equity, or

 

3 

 

otherwise. Causes of Action also include: (a) all rights of setoff,
counterclaim, or recoupment and claims under contracts or for breaches of duties
imposed by law; (b) the right to object to or otherwise contest Claims or
Interests; (c) claims pursuant to sections 362, 510, 542, 543, 544 through 550,
or 553 of the Bankruptcy Code; and (d) such claims and defenses as fraud,
mistake, duress, and usury, and any other defenses set forth in section 558 of
the Bankruptcy Code.

 

“Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

 

“Claim” has the meaning ascribed to it in section 101(5) of the Bankruptcy Code.

 

“Company Claims/Interests” means any Claim against, or Equity Interest in, a
Company Party, including the First Lien Claims, the Second Lien Claims, and the
Unsecured Notes Claims; provided that, with respect to Elliott, the term
“Company Claims/Interests” shall expressly exclude Excess Second Lien Claims and
Excess Unsecured Notes Claims, except as specified herein; provided, further,
that the “Company Claims/Interests” with respect to a Permitted Transferee of
Second Lien Claims or Unsecured Claims shall include only those Second Lien
Claims or Unsecured Notes Claims transferred to such Permitted Transferee by a
Consenting Creditor and shall not include any other Second Lien Claims or
Unsecured Notes Claims either (i) held by such Permitted Transferee on the date
of such Transfer or (ii) subsequently acquired from a Person that is not a
Consenting Creditor, unless such Permitted Transferee was a Consenting Creditor
on the date of such Transfer.

 

“Company Parties” has the meaning set forth in the recitals to this Agreement.

 

“Confidentiality Agreement” means an executed confidentiality agreement,
including with respect to the issuance of a “cleansing letter” or other public
disclosure of material non-public information agreement, in connection with any
proposed Restructuring Transactions.

 

“Confirmation Hearing” means the hearing to consider confirmation of the Plan.

 

“Confirmation Order” means the confirmation order with respect to the Plan.

 

“Confirmation” means entry of the Confirmation Order on the docket of the
Chapter 11 Cases.

 

“Consenting Creditors” has the meaning set forth in the preamble to this
Agreement.

 

“Consummation” means the occurrence of the Effective Date.

 

“Debtors” means the Company Parties that have commenced Chapter 11 Cases.

 

“Definitive Documents” means the documents listed in Section ‎3.01, provided
that, notwithstanding anything to the contrary in Section 3.01 or otherwise in
this Agreement, in no event shall the Uniti Stock Sale Documents be included in
the definition of Definitive Documents.

 

“DIP Agent” means Citibank N.A. in its capacity as administrative agent and
collateral agent under the DIP Credit Agreement.

 

4 

 

“DIP Claims” means all Claims derived from, based upon, or secured pursuant to
the DIP Credit Agreement, including Claims for all principal amounts
outstanding, interest, fees, expenses, costs, and other charges arising
thereunder or related thereto, in each case, with respect to the DIP Facility.

 

“DIP Credit Agreement” means that certain superpriority secured
debtor-in-possession credit agreement (as may be amended, supplemented, or
otherwise modified from time to time) dated March 13, 2019, between Windstream
Holdings, Inc. and Windstream Services, LLC, as borrowers, the Debtor guarantors
that are party thereto, the lenders party thereto, DIP Agent, and Credit Suisse
Loan Funding LLC, Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A., Barclays
Bank PLC, and Deutsche Bank Securities Inc., as co-documentation agents.

 

“DIP Facility” means that certain debtor-in-possession financing facility in
accordance to the terms and conditions set forth in the DIP Credit Agreement.

 

“DIP Lenders” means the lenders party to the DIP Credit Agreement with respect
to the DIP Facility.

 

“Disclosure Statement Motion” means the motion seeking, among other things,
(a) approval of the Disclosure Statement, (b) approval of procedures for
soliciting, receiving, and tabulating votes on the Plan and for filing
objections to the Plan, and (c) to schedule the Confirmation Hearing.

 

“Disclosure Statement” means the related disclosure statement with respect to
the Plan and any exhibits thereto.

 

“Elliott” has the meaning set forth in the preamble to this Agreement.

 

“Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy
Code.

 

“Equity Interests” or “Interests” means, collectively, the shares (or any class
thereof), common stock, preferred stock, limited liability company interests,
and any other equity, ownership, or profits interests of any Company Party, and
options, warrants, rights, or other securities or agreements to acquire or
subscribe for, or which are convertible into the shares (or any class thereof)
of, common stock, preferred stock, limited liability company interests, or other
equity, ownership, or profits interests of any Company Party (in each case
whether or not arising under or in connection with any employment agreement).

 

“Estate” means the estate of any Debtor created under sections 301 and 541 of
the Bankruptcy Code upon the commencement of the applicable Debtor’s Chapter 11
Case.

 

“Excess Second Lien Claims” means any Claim on account of the Second Lien Notes
held by Elliott as of the Agreement Effective Date that exceeds a face amount
equal to one-third of the principal amount of all Second Lien Notes plus one
dollar.

 

“Excess Unsecured Notes Claims” means any Claim on account of the Unsecured
Notes held by Elliott as of the Agreement Effective Date that exceeds a face
amount equal to one-third of the principal amount of all Unsecured Notes plus
one dollar.

 

5 

 

“Execution Date” has the meaning set forth in the preamble to this Agreement.

 

“First Lien Ad Hoc Group” means that certain ad hoc group of holders of Company
Claims/Interests as disclosed in the Third Amended Verified Statement of the
First Lien Ad Hoc Group Pursuant to Bankruptcy Rule 2019 [Docket No. 1444], as
amended, restated, supplemented, or otherwise modified from time to time

 

“First Lien Claim” means any Claim on account of the First Lien Loans or the
First Lien Notes.

 

“First Lien Loans” means the revolving loans and term loans under that certain
Sixth Amended and Restated Credit Agreement, originally dated as of July 17,
2006, and amended and restated on April 24, 2015 (as amended, restated,
modified, supplemented, or replaced from time to time in accordance with its
terms), by and between Services, the lenders party thereto, J.P. Morgan Chase
Bank, N.A., as administrative agent and collateral agent, and certain other
parties thereto.

 

“First Lien Notes” means the 8.625% Senior First Lien Notes due 2025 issued by
Services and Windstream Finance Corp.

 

“General Unsecured Claim” means any Claim other than an Administrative Claim, a
Secured Tax Claim, an Other Secured Claim, a Priority Tax Claim, an Other
Priority Claim, a First Lien Claim, a Midwest Notes Claim, a Second Lien Claim,
or a DIP Claim.

 

“Intercompany Claim” means Claim held by a Debtor against a Debtor.

 

“Intercompany Interest” means an Interest in a Debtor held by a Debtor.

 

“Law” means any federal, state, local, or foreign law (including common law),
statute, code, ordinance, rule, regulation, order, ruling, or judgment, in each
case, that is validly adopted, promulgated, issued, or entered by a governmental
authority of competent jurisdiction (including the Bankruptcy Court).

 

“Midwest Notes Claim” means any Claim on account of the Midwest Notes

 

“Midwest Notes” means the 6.750% Secured Notes due 2028 issued by Windstream
Holding of the Midwest, Inc.

 

“Other Priority Claim” means any Claim other than an Administrative Claim or a
Priority Tax Claim entitled to priority in right of payment under section 507(a)
of the Bankruptcy Code.

 

“Other Secured Claim” means any Secured Claim, including any Secured Tax Claim,
other than a First Lien Claim, Midwest Notes Claim, Second Lien Claim, or a DIP
Claim.

 

“Parties” has the meaning set forth in the preamble to this Agreement.

 

“Permitted Transferee” means each transferee of any Company Claims/Interests who
meets the requirements of Section ‎10.01.

 

6 

 

“Petition Date” has the meaning set forth in the recitals to this Agreement.

 

“Plan Effective Date” means the occurrence of the Effective Date of the Plan
according to its terms.

 

“Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan that will be filed by the Debtors with the
Bankruptcy Court, including, without limitation, documents identifying the
officers and directors of the Reorganized Debtors, the governance documents for
the Reorganized Debtors, and any equityholders’ agreements with respect to the
Reorganized Debtors.

 

“Plan” means the joint plan of reorganization filed by the Debtors under
chapter 11 of the Bankruptcy Code that embodies the Restructuring Transactions
and any exhibits thereto.

 

“Priority Tax Claim” means any Claim of a Governmental Unit (as defined in
section 101(27) the Bankruptcy Code) of the kind specified in section 507(a)(8)
of the Bankruptcy Code.

 

“Proof of Claim” means a proof of claim filed against any of the Debtors in the
Chapter 11 Cases by the applicable claims bar date.

 

“Qualified Marketmaker” means an entity that (a) holds itself out to the market
as standing ready in the ordinary course of its business to purchase from
customers and sell to customers Claims against, or Interests in, any of the
Debtors (including debt securities, other debt, or interests) or enter into with
customers long and short positions in Claims against the Debtors (including debt
securities, other debt, or interests), in its capacity as a dealer or market
maker in such Claims against or Interests in the Debtors and (b) is, in fact,
regularly in the business of making a market in Claims against issuers or
borrowers (including debt securities, other debt, or interests).

 

“Reinstatement” or “Reinstated” means with respect to Claims and Interests, that
the Claim or Interest shall be rendered unimpaired in accordance with section
1124 of the Bankruptcy Code.

 

“Reorganized Debtors” means a Debtor, or any successor or assign thereto, by
merger, consolidation, or otherwise, on and after the Plan Effective Date.

 

“Reorganized Windstream” Windstream Holdings, Inc., or any successor or assign,
by merger, consolidation, or otherwise, on or after the Plan Effective Date.

 

“Required Consenting Creditors” means the Required Consenting First Lien
Creditors and Elliott.

 

“Required Consenting First Lien Creditors” means, as of the relevant date,
Consenting Creditors that are members of the First Lien Ad Hoc Group (a) holding
at least 50.01% of the aggregate principal amount of First Lien Claims held by
all Consenting First Lien Creditors that

 

7 

 

are members of the First Lien Ad Hoc Group and (b) constituting at least two (2)
members2 of the First Lien Ad Hoc Group.

 

“Restructuring Term Sheet” has the meaning set forth in the recitals to this
Agreement.

 

“Restructuring Transactions” has the meaning set forth in the recitals to this
Agreement.

 

“Rules” means Rule 501(a)(1), (2), (3), and (7) of the Securities Act.

 

“Second Lien Claims” means any Claim on account of the Second Lien Notes.

 

“Second Lien Notes” means the (i) 10.50% Senior Second Lien Notes due 2024 and
(ii) 9.00% Senior Second Lien Notes due 2025 issued by Services and Windstream
Finance Corp.

 

“Secured Tax Claim” means any Secured Claim that, absent its Secured status,
would be entitled to priority in right of payment under section 507(a)(8) of the
Bankruptcy Code (determined irrespective of time limitations), including any
related Secured Claim for penalties.

 

“Secured” means when referring to a Claim: (a) secured by a lien on collateral
to the extent of the value of such collateral, as determined in accordance with
section 506(a) of the Bankruptcy Code or (b) subject to a valid right of setoff
pursuant to section 553 of the Bankruptcy Code.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Termination Date” means the date on which termination of this Agreement as to a
Party is effective in accordance with Sections ‎13.01, ‎13.02(a), ‎13.04, or
‎13.05.

 

“Transfer Agreement” means an executed form of the transfer agreement providing,
among other things, that a transferee is bound by the terms of this Agreement
and substantially in the form attached hereto as Exhibit E-1, with respect to
transfers of First Lien Claims, Midwest Notes Claims and/or Equity Interests,
and substantially in the form attached hereto as Exhibit E-2, with respect to
transfers of Second Lien Claims and/or Unsecured Notes Claims.

 

“Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer,
hypothecate, participate, donate or otherwise encumber or dispose of, directly
or indirectly (including through derivatives, options, swaps, pledges, forward
sales or other transactions).

 

“Trustee” means any indenture trustee, collateral trustee, or other trustee or
similar entity under the First Lien Notes or the Second Lien Notes.

 

“Uniti 9019 Motion” means a motion seeking approval of the transactions
contemplated by the Uniti Term Sheet.

 

“Uniti 9019 Order” means an order granting the Uniti 9019 Motion.

 



 



 





2For purposes of determining the number of Consenting First Lien Creditors in
the First Lien Ad Hoc Group, each member thereof, together with any of its
affiliates or managed funds, shall be counted as one Consenting First Lien
Creditor in the First Lien Ad Hoc Group.

  

8 

 

“Uniti Agreement” has the meaning set forth in section ‎3.01 of this Agreement.

 

“Uniti Stock Sale Documents” means the documents and instruments necessary to
implement the “Uniti Stock Sale” (as defined in the Uniti Term Sheet).

 

“Uniti Transactions” has the meaning set forth in the recitals to this
Agreement.

 

“Uniti Term Sheet” has the meaning set forth in the recitals to this Agreement.

 

“Unsecured Notes Claims” means any Claim on account of the Unsecured Notes.

 

“Unsecured Notes” means the (i) 7.750% Senior Notes due 2020, (ii) 7.750% Senior
Notes due 2021, (iii) 7.500% Senior Notes due 2022, (iv) 7.500% Senior Notes due
2023, (v) 6.375% Senior Notes due 2023, and (vi) 8.750% Senior Notes due 2024
issued by Services and Windstream Finance Corp.

 

1.02.        Interpretation. For purposes of this Agreement:

 

(a)            in the appropriate context, each term, whether stated in the
singular or the plural, shall include both the singular and the plural, and
pronouns stated in the masculine, feminine, or neuter gender shall include the
masculine, feminine, and the neuter gender;

 

(b)            capitalized terms defined only in the plural or singular form
shall nonetheless have their defined meanings when used in the opposite form;

 

(c)            unless otherwise specified, any reference herein to a contract,
lease, instrument, release, indenture, or other agreement or document being in a
particular form or on particular terms and conditions means that such document
shall be substantially in such form or substantially on such terms and
conditions;

 

(d)            unless otherwise specified, any reference herein to an existing
document, schedule, or exhibit shall mean such document, schedule, or exhibit,
as it may have been or may be amended, restated, supplemented, or otherwise
modified from time to time; provided, that any capitalized terms herein which
are defined with reference to another agreement, are defined with reference to
such other agreement as of the date of this Agreement, without giving effect to
any termination of such other agreement or amendments to such capitalized terms
in any such other agreement following the date hereof;

 

(e)            unless otherwise specified, all references herein to “Sections”
are references to Sections of this Agreement;

 

(f)             the words “herein,” “hereof,” and “hereto” refer to this
Agreement in its entirety rather than to any particular portion of this
Agreement;

 

(g)            captions and headings to Sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the
interpretation of this Agreement;

 

9 

 

(h)           references to “shareholders,” “directors,” and/or “officers” shall
also include “members” and/or “managers,” as applicable, as such terms are
defined under the applicable limited liability company Laws;

 

(i)             the use of “include” or “including” is without limitation,
whether stated or not;

 

(j)             the phrase “counsel to the Consenting Creditors” refers in this
Agreement to each counsel specified in Section ‎16.10 other than counsel to the
Company Parties or counsel to the Uniti Parties; and

 

(k)            the phrase “counsel to the Uniti Parties” refers in this
Agreement to each counsel specified in Section ‎16.10 other than counsel to the
Company Parties or counsel to the Consenting Creditors.

 

Section 2.              Effectiveness of this Agreement. This Agreement shall
become effective and binding upon each of the Parties at 12:00 a.m., prevailing
Eastern Standard Time, on the Agreement Effective Date, which is the date on
which all of the following conditions have been satisfied or waived in
accordance with this Agreement:

 

(a)            each of the Company Parties shall have executed and delivered
counterpart signature pages of this Agreement to counsel to each of the Parties;

 

(b)           each of the Uniti Parties shall have executed and delivered
counterpart signature pages of this Agreement to counsel to each of the Parties;

 

(c)            holders of at least two thirds of the aggregate outstanding
principal amount of First Lien Claims shall have executed and delivered
counterpart signature pages of this Agreement;

 

(d)            Elliott shall have executed and delivered a counterpart signature
page of this Agreement; and

 

(e)            counsel to the Company Parties shall have given notice to counsel
to the Consenting Creditors in the manner set forth in Section ‎16.10 hereof (by
email or otherwise) that the conditions to the Agreement Effective Date set
forth in this ‎Section 2(a) have occurred.

 

Section 3.               Definitive Documents.

 

3.01.        The Definitive Documents governing the Restructuring Transactions
shall include the following:

 

(a)            a motion seeking authorization of the Debtors’ entry into the
Backstop Commitment Agreement (the “BCA Approval Motion”) and an order approving
the BCA Approval Motion (the “BCA Approval Order”);

 

(b)            the Plan;

 

(c)            the Confirmation Order;

 

10 

 

(d)            the Disclosure Statement;

 

(e)            the solicitation procedures and materials with respect to the
Plan (collectively, the “Solicitation Materials”);

 

(f)             the order of the Bankruptcy Court granting the Disclosure
Statement Motion;

 

(g)           the Plan Supplement (including, without limitation, documents
identifying the officers and directors of the Reorganized Debtors, the
governance documents for the Reorganized Debtors, and any equityholders’
agreements with respect to the Reorganized Debtors);

 

(h)           the credit agreement or indenture, as applicable, with respect to
the New Exit Facility, and any agreements, commitment letters, documents, or
instruments related thereto;

 

(i)             the Backstop Commitment Agreement;

 

(j)             any documents related to the Rights Offering or procedures
related thereto;

 

(k)            the agreement setting forth the definitive terms of the
settlement contemplated by the Uniti Term Sheet (the “Uniti Agreement”);

 

(l)             the Uniti 9019 Motion;

 

(m)           the Uniti 9019 Order;

 

(n)            any amendments to the Master Lease, dated April 24, 2015, by and
between CSL National, LP and the other entities set forth thereto, as landlord,
and Holdings, as tenant (as amended, restated, modified, supplemented, or
replaced from time to time in accordance with its terms) contemplated by the
Uniti Term Sheet (the “Master Lease Amendments”);

 

(o)           the ILEC Lease, CLEC Lease, True Lease Opinions, and REIT Opinion
(each as defined in the Uniti Term Sheet);

 

(p)           any and all other motions, pleadings, or documents required or as
may be necessary to implement the Uniti Transactions, including any tax or other
legal opinions (together with the Uniti Agreement, Uniti 9019 Motion, Uniti 9019
Order, Master Lease Amendments, ILEC Lease, CLEC Lease, True Lease Opinions, and
REIT Opinion, the “Uniti Documents”); and

 

(q)           the motions seeking approval of each of the above (and, to the
extent applicable and not otherwise noted, the orders approving each of the
above) and any other document necessary to implement or achieve the
Restructuring Transactions not otherwise listed above.

 

3.02.        The Definitive Documents not executed or in a form attached to this
Agreement as of the Execution Date remain subject to negotiation and completion.
Upon completion, the Definitive Documents and every other document, deed,
agreement, filing, notification, letter or instrument related to the
Restructuring Transactions shall contain terms, conditions, representations,
warranties, and covenants consistent with the terms of this Agreement, as they
may be modified, amended, or supplemented in accordance with ‎Section 14.
Further, the

 

11 

 

Definitive Documents not executed or in a form attached to this Agreement as of
the Execution Date shall contain terms, conditions, representations, warranties,
and covenants consistent with the terms of this Agreement (including all
exhibits hereto) and otherwise be in form and substance reasonably acceptable
to the Company Parties and the Required Consenting Creditors; provided, that the
Uniti Documents shall contain terms, conditions, representations, warranties,
and covenants consistent with the terms of this Agreement (including all
exhibits hereto) and otherwise be in form and substance reasonably acceptable
to the Company Parties, the Uniti Parties, and the Required Consenting
Creditors; provided, further, that any provision of any of the Definitive
Documents set forth in Sections 3.01‎3.01(a) through ‎3.01(j) and 3.01(q) that
adversely impacts the rights or obligations of the Uniti Parties under this
Agreement, the Uniti Agreement, or the Uniti 9019 Order, or adversely impacts
the ability of the Uniti Parties and the Debtors to consummate the Uniti
Transactions shall contain terms, conditions, representations, warranties, and
covenants consistent with the terms of this Agreement (including all exhibits
hereto) and otherwise be in form and substance reasonably acceptable to the
Company Parties, the Uniti Parties, and the Required Consenting Creditors.

 

Section 4.Milestones.

 

4.01.        As provided in and subject to ‎Section 7, the Company Parties shall
implement the Restructuring Transactions and the Uniti Transactions in
accordance with the following Milestones:

 

(a)            no later than 10 days following the Agreement Effective Date, the
Company Parties shall file with the Bankruptcy Court the Uniti 9019 Motion;

 

(b)            no later than 10 days following the Agreement Effective Date, the
Company Parties shall execute the Backstop Commitment Agreement and file with
the Bankruptcy Court the BCA Approval Motion;

 

(c)            no later than 30 days following the Agreement Effective Date, the
Company Parties shall file with the Bankruptcy Court: (i) the Plan; (ii) the
Disclosure Statement; and (iii) the Disclosure Statement Motion;

 

(d)            no later than 35 days following the Agreement Effective Date,
2020, the Bankruptcy Court shall have entered the Uniti 9019 Order;

 

(e)            no later than 35 days following the Agreement Effective Date, the
Bankruptcy Court shall have entered the BCA Approval Order;

 

(f)             no later than 75 days following the Agreement Effective Date,
the Bankruptcy Court shall have entered an order approving the relief requested
in the Disclosure Statement Motion;

 

(g)           no later than 110 days following the Agreement Effective Date, the
Bankruptcy Court shall have entered the Confirmation Order; and

 

(h)            no later than 180 days following the Agreement Effective Date,
the Plan Effective Date shall have occurred.

 

12 

 

4.02.        A Milestone may only be extended or waived with the prior written
consent of the Required Consenting Creditors; provided, that the Milestones set
forth in Sections ‎4.01(a) and ‎4.01(d) may only be extended or waived with the
prior written consent of the Uniti Parties and the Required Consenting
Creditors. The date of each Milestone shall be calculated in accordance with
Rule 9006 of the Federal Rules of Bankruptcy Procedure.

 

Section 5.Commitments of the Consenting Creditors.

 

5.01.        General Commitments and Forbearances.

 

(a)           During the Agreement Effective Period, each Consenting Creditor
agrees, in respect of all of its Company Claims/Interests, solely as such
Consenting Creditor remains the legal owner, beneficial owner, and/or investment
advisor, subadvisor, or manager of or with power and/or authority to bind any
such Company Claims/Interests, to:

 

(i)               support the consummation and implementation of the
Restructuring Transactions and the Uniti Transactions; and

 

(ii)              negotiate in good faith and use commercially reasonable
efforts to execute and implement the Definitive Documents that are consistent
with this Agreement to which it is required to be a party.

 

(b)               During the Agreement Effective Period, each Consenting
Creditor agrees, in respect of all of its Company Claims/Interests, solely as
such Consenting Creditor remains the legal owner, beneficial owner, and/or
investment advisor, subadvisor, or manager of or with power and/or authority to
bind any such Company Claims/Interests, that it shall not directly or
indirectly:

 

(i)               object to, delay, impede, or take any other action to
interfere with, delay, or impede, the acceptance, consummation or implementation
of the Restructuring Transactions;

 

(ii)              propose, file, support, or vote for any Alternative
Restructuring Proposal;

 

(iii)            file any motion, pleading, or other document with the
Bankruptcy Court or any other court (including any modifications or amendments
thereof) that, in whole or in part, is not materially consistent with this
Agreement or the Plan;

 

(iv)             initiate, or have initiated on its behalf, any litigation or
proceeding of any kind that is inconsistent with this Agreement, the Uniti
Agreement, the Uniti Transactions, or the other Restructuring Transactions
contemplated herein against the Company Parties, the Uniti Parties, or the other
Parties other than to enforce this Agreement or any Definitive Document or as
otherwise permitted under this Agreement;

 

(v)               exercise, or direct any other person to exercise, any right or
remedy for the enforcement, collection, or recovery of any of Claims against or
Interests in the Company Parties, other than as contemplated by this Agreement;

 

(vi)             object to, delay, impede, or take any action to interfere with,
delay, or impede, the acceptance, consummation or implementation of the Uniti
Transactions; or

 

13 

 

(vii)          object to, delay, impede, or take any other action to interfere
with the Company Parties’ ownership and possession of their assets, wherever
located, or interfere with the automatic stay arising under section 362 of the
Bankruptcy Code, other than as permitted by this Agreement.

 

(c)            During the Agreement Effective Period, Elliott agrees to abide by
the covenants in Sections 5.01(a) and (b) above and Section 5.02 below, in
respect of its Excess Second Lien Claims and Excess Unsecured Notes Claims,
solely to the extent Elliott remains the legal owner, beneficial owner, and/or
investment advisor, subadvisor, or manager of or with power and/or authority to
bind any such Claims.

 

5.02.        Commitments with Respect to Chapter 11 Cases.

 

(a)   During the Agreement Effective Period, each Consenting Creditor that is
entitled to vote to accept or reject the Plan pursuant to its terms agrees that
it shall:

 

(i)               after having received the Plan and the Disclosure Statement
and Solicitation Materials, in each case, approved by the Bankruptcy Court,
prior to the date by which the Consenting Creditor shall be required to vote on
the Plan, vote each of its Company Claims/Interests to accept the Plan by
delivering its duly executed and completed ballot accepting the Plan on a timely
basis following the commencement of the solicitation of the Plan; provided, that
any such duly executed and completed ballot accepting the Plan shall be void if
this Agreement terminates in accordance with ‎Section 13;

 

(ii)              to the extent it is permitted to elect whether to opt out of
the releases set forth in the Plan, elect not to opt out of the releases set
forth in the Plan by timely delivering its duly executed and completed ballot(s)
indicating such election; and

 

(iii)            not change, withdraw, amend, or revoke (or cause to be changed,
withdrawn, amended, or revoked) any vote or election referred to in clauses ‎(i)
and ‎(ii) above.

 

(b)   During the Agreement Effective Period, each Consenting Creditor, in
respect of each of its Company Claims/Interests, will support, and will not
directly or indirectly object to, delay, impede, or take any other action to
interfere with, any motion or other pleading or document filed by a Company
Party in the Bankruptcy Court that is consistent in all respects with this
Agreement.

 

(c)            No later than March 15, 2020, the Requisite Backstop Parties
shall have agreed to the Governance Term Sheet.

 

5.03.        For the avoidance of doubt, notwithstanding anything in this
Agreement to the contrary, nothing in this Agreement shall require any
Consenting Creditor to take any action or refrain from taking any action that is
inconsistent with such Consenting Creditor’s obligations (if any) under either
(i) that certain Junior Lien Intercreditor Agreement, dated as of August 2,
2018, between Windstream Services, the other grantors party thereto, JPMorgan
Chase Bank, N.A., as First Lien Collateral Agent and First-Priority Collateral
Agent, U.S. Bank National Association, as Initial Other First-Priority
Collateral Agent, and the Wilmington Trust, National Association as
Second-Priority Collateral Agent or (ii) that certain Pari Passu Intercreditor
Agreement, dated as

 

14 

 

of November 6, 2017, between Windstream Services, the other grantors party
thereto, JPMorgan Chase Bank, N.A., as the Authorized Representative for the
Credit Agreement Secured Parties, and U.S. Bank National Association, as Initial
Additional Authorized Representative.

 

5.04.        Notwithstanding anything herein to the contrary, nothing in this
Agreement and neither a vote to accept the Plan by any Consenting Creditor nor
the acceptance of the Plan by any Consenting Creditor shall: (a) be construed to
prohibit any Consenting Creditor from contesting whether any matter, fact, or
thing is a breach of, or is inconsistent with, this Agreement or the Definitive
Documents, or exercising rights or remedies specifically reserved herein; (b) be
construed to limit any Consenting Creditor’s rights under any applicable
indenture, credit agreement, other loan document, and/or applicable law or to
prohibit any Consenting Creditor from appearing as a party-in-interest in any
matter to be adjudicated in the Chapter 11 Cases, so long as, from the Agreement
Effective Date until the occurrence of a Termination Date, such appearance and
the positions advocated in connection therewith are not inconsistent with
‎Section 5 of this Agreement, provided, however, that any delay or other impact
on consummation of the Restructuring Transactions contemplated by the Plan
caused by a Consenting Creditor’s opposition to (x) any relief that is
inconsistent with such Restructuring Transactions, (y) a motion by the Debtors
to enter into a material executory contract, lease, or other arrangement outside
of the ordinary course of the Debtors’ business without obtaining the prior
consent of the Required Consenting Creditors, or (z) any relief that is adverse
to interests of the Consenting Creditors sought by the Debtors (or any other
party) shall not constitute a violation of this Agreement; (c) affect the
ability of any Consenting Creditor to consult with any other Consenting
Creditor, the Debtors, or any other party in interest in the Chapter 11 Cases
(including any official committee or the United States Trustee); (d) require any
Consenting Creditor to incur any financial or other liability (other than in
connection with the Backstop Commitment Agreement); (e) require any Consenting
Creditor to take any action which is prohibited by applicable law or to waive or
forgo the benefit of any applicable legal professional privilege; or (f) impair
or waive the rights of any Consenting Creditor to assert or raise any objection
permitted under this Agreement in connection with any hearing on confirmation of
the Plan or in the Bankruptcy Court.

 

Section 6.Commitments of the Uniti Parties.

 

6.01.        Affirmative Commitments. During the Agreement Effective Period, the
Uniti Parties agree to:

 

(a)            support, take all steps necessary to consummate and implement,
and facilitate the consummation and implementation of the Uniti Transactions;

 

(b)            use commercially reasonable efforts to obtain any and all
required regulatory and/or third-party approvals to consummate the Uniti
Transactions; and

 

(c)            negotiate in good faith and use commercially reasonable efforts
to execute and implement the Definitive Documents contemplated by the Uniti Term
Sheet.

 

6.02.        Negative Commitments. During the Agreement Effective Period, each
of the Uniti Parties agrees that it shall not directly or indirectly:

 

15 

 

(a)            object to, delay, impede, or take any other action to interfere
with acceptance, implementation, or consummation of the Restructuring
Transactions;

 

(b)            file any motion, pleading, or other document with the Bankruptcy
Court or any other court (including any modifications or amendments thereof)
that, in whole or in part, is not materially consistent with this Agreement or
the Plan;

 

(c)            initiate, or have initiated on its behalf, any litigation or
proceeding of any kind with respect to the Chapter 11 Cases, this Agreement, the
Uniti Agreement, the Uniti Transactions or the other Restructuring Transactions
contemplated herein against the Company Parties or the other Parties other than
to enforce this Agreement or any Definitive Document or as otherwise permitted
under this Agreement;

 

(d)            object to, delay, impede, or take any action to interfere with or
that is inconsistent with, or is intended or could reasonably be expected to
interfere with, delay, or impede, the acceptance, consummation or implementation
of the Uniti Transactions or the Restructuring Transactions; or

 

(e)            object to, delay, impede, or take any other action to interfere
with the Company Parties’ ownership and possession of their assets, wherever
located, or interfere with the automatic stay arising under section 362 of the
Bankruptcy Code.

 

Section 7.               Commitments of the Company Parties.

 

7.01.        Affirmative Commitments. Except as set forth in ‎Section 9, during
the Agreement Effective Period, the Company Parties agree to:

 

(a)            support and take all steps reasonably necessary and desirable to
consummate the Restructuring Transactions in accordance with this Agreement and
the Milestones;

 

(b)            upon reasonable request of any of the Consenting Creditors or
their advisors, inform the legal and financial advisors to the Consenting
Creditors as to: (i) the material business and financial (including liquidity)
performance of the Company; (ii) the status and progress of the negotiations of
the Definitive Documents; and (iii) the status of obtaining any necessary or
desirable authorizations (including consents) from any competent judicial body,
governmental authority, banking, taxation, supervisory, or regulatory body or
any stock exchange;

 

(c)            provide prompt written notice to the financial and legal advisors
to the Consenting Creditors and the Uniti Parties of: (i) the occurrence of a
Termination Event of which the Company Parties have actual knowledge; (ii) a
breach of this Agreement (including a breach by any Company Party) of which the
Company Parties have actual knowledge; or (iii) to the extent of the Company
Parties’ actual knowledge, any representation or statement made or deemed to be
made by any Company Party hereunder which is or proves to have been materially
incorrect or misleading in any respect when made or deemed to be made;

 

(d)            operate in the ordinary course taking into account the
Restructuring Transactions and the pendency of the Chapter 11 Cases;

 

16 

 

(e)           to the extent any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the Restructuring Transactions and
the Uniti Transactions contemplated herein, take all steps reasonably necessary
and desirable to address any such impediment;

 

(f)            use commercially reasonable efforts to obtain any and all
required regulatory and/or third-party approvals for the Restructuring
Transactions and the Uniti Transactions;

 

(g)            negotiate in good faith and use commercially reasonable efforts
to execute and deliver the Definitive Documents and any other required
agreements to effectuate and consummate the Restructuring Transactions and the
Uniti Transactions as contemplated by this Agreement;

 

(h)            use commercially reasonable efforts to seek additional support
for the Restructuring Transactions and the Uniti Transactions from other
material stakeholders to the extent reasonably prudent;

 

(i)             if the Bankruptcy Court denies the Uniti 9019 Motion, use best
efforts to timely appeal such denial;

 

(j)             if the Uniti 9019 Motion is granted but subsequently reversed on
appeal, use best efforts to timely appeal such reversal;

 

(k)            support, take all steps necessary to consummate and implement,
and facilitate the consummation and implementation of, the Uniti Transactions
and the Restructuring Transactions in accordance with the Milestones; and

 

(l)             timely file and prosecute a formal objection, in form and
substance reasonably acceptable to the Required Consenting Creditors, to any
motion filed with the Bankruptcy Court by any party seeking the entry of an
order (A) directing the appointment of a trustee or examiner, (B) converting the
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, (C) dismissing
the Chapter 11 Cases, or (D) modifying or terminating the Debtors’ exclusive
right to file and/or solicit acceptances of a plan of reorganization, as
applicable.

 

7.02.        Negative Commitments. Except as set forth in ‎Section 9, during the
Agreement Effective Period, each of the Company Parties shall not directly or
indirectly:

 

(a)         object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;

 

(b)         take any action that is inconsistent in any material respect with,
or is intended to frustrate or impede approval, implementation and consummation
of the Restructuring Transactions described in, this Agreement or the Plan;

 

(c)          modify the Plan, in whole or in part, in a manner that is not
consistent with this Agreement;

 

(d)           object to, delay, impede, or take any action to interfere with or
that is inconsistent with, or is intended or could reasonably be expected to
interfere with, delay, or impede, the

 

17 

 

approval, consummation or implementation of the Uniti Transactions or the
Restructuring Transactions; or

 

(e)           file any motion, pleading, or Definitive Documents with the
Bankruptcy Court or any other court (including any modifications or amendments
thereof) that, in whole or in part, is not materially consistent with this
Agreement or the Plan.

 

Section 8.               Additional Commitments.

 

8.01.        Cooperation and Support. To the extent reasonably practicable, the
Company Parties shall provide draft copies of all material pleadings and
documents that any Company Party intends to file with or submit to the
Bankruptcy Court or any governmental authority (including any regulatory
authority), as applicable, to counsel to the Consenting Creditors at least two
(2) Business Days prior to the date when such Company Party intends to file such
document. Counsel to the respective Parties shall consult in good faith
regarding the form and substance of any such proposed filing with the Bankruptcy
Court. For the avoidance of doubt, the Parties agree to negotiate in good faith
the Definitive Documents that are subject to negotiation and completion,
consistent with Section ‎3.02 hereof. The Debtors shall provide to the
Consenting Creditors’ advisors, and direct their respective employees, officers,
advisors and other representatives to provide to the Consenting Creditors’
advisors, (i) reasonable access (without any material disruption to the conduct
of the Debtors’ businesses) during normal business hours to the Debtors’ books
and records, (ii) reasonable access to the management and advisors of the
Debtors for the purposes of evaluating the Debtors’ assets, liabilities,
operations, businesses, finances, strategies, prospects and affairs,
(iii) timely and reasonable responses to all reasonable diligence requests, and
(iv) the status of obtaining any necessary or desirable authorizations
(including consents) from any competent judicial body, governmental authority,
banking, taxation, supervisory, or regulatory body or any stock exchange.
Further, the Company Parties shall provide draft copies of all material
pleadings and documents that any Company Party intends to file with the
Bankruptcy Court that impact the Uniti Parties to Counsel to the Uniti Parties
at least two (2) Business Days prior to the date when such Company Party intends
to file such document. Counsel to the respective Parties shall consult in good
faith regarding the form and substance of any such proposed filing with the
Bankruptcy Court, but any such proposed filing shall comply in all respect with
the Milestones set forth in ‎Section 4 and all other provisions of this
Agreement. Further, the Company shall reasonably consult with counsel to the
Consenting Creditors regarding any regulatory or other third-party approvals
necessary to implement the Restructuring Transactions and share copies of any
documents filed or submitted to any regulatory or other governmental authority
in connection with obtaining any regulatory or other third-party approvals.

 

8.02.        Adversary Proceeding. On the Agreement Effective Date, the Company
Parties and the Uniti Parties shall promptly take all actions necessary to stay
and hold in abeyance the prosecution of any and all claims and counterclaims in
the Adversary Proceeding, such stay to remain effective until the earlier of (i)
the date this Agreement shall have been terminated and (ii) the Effective Date
(as defined in the Uniti Term Sheet).

 

18 

 

Section 9.               Additional Provisions Regarding Company Parties’
Commitments.

 

9.01.        Notwithstanding anything to the contrary in this Agreement, nothing
in this Agreement shall require a Company Party or the board of directors, board
of managers, or similar governing body of a Company Party, after consulting with
counsel, to take any action or to refrain from taking any action with respect to
the Restructuring Transactions to the extent taking or failing to take such
action would be inconsistent with applicable Law or its fiduciary obligations
under applicable Law; provided that, to the extent that any such action or
inaction is inconsistent with this Agreement or would be deemed to constitute a
material breach hereunder, including a determination to pursue an Alternative
Restructuring Proposal, the Company Parties shall provide counsel to the
Consenting Creditors and the Uniti Parties with written notice within two (2)
Business Days of when any Company Party so acts or fails to act; provided,
further, that any such inaction or action shall not impede any Party’s rights to
terminate this Agreement pursuant to ‎Section 13; provided, further that, for
the avoidance of doubt, upon entry of the Uniti 9019 Order, the terms of the
Uniti 9019 Order shall control, including as such order binds the Debtors with
respect to the Uniti Transactions.

 

9.02.        Notwithstanding anything to the contrary in this Agreement (but
subject to Section ‎9.01 and ‎Section 13), each Company Party and its respective
directors, officers, employees, investment bankers, attorneys, accountants,
consultants, and other advisors or representatives shall have the rights to: (a)
consider and respond to Alternative Restructuring Proposals (or inquiries or
indications of interest with respect thereto) that may be received by the
Company Parties; (b) provide access to non-public information concerning any
Company Party to any Entity or enter into Confidentiality Agreements or
nondisclosure agreements with any Entity in connection with any Alternative
Restructuring Proposal (or inquiries or indications of interest with respect
thereto) that may be received by the Company Parties; (c) engage in discussions
or negotiations with respect to Alternative Restructuring Proposals (or
inquiries or indications of interest with respect thereto) that may be received
by the Company Parties; and (d) enter into or continue discussions or
negotiations with holders of Claims against or Equity Interests in a Company
Party (including any Consenting Creditor), any other party in interest in the
Chapter 11 Cases (including any official committee and the United States
Trustee), or any other Entity regarding the Restructuring Transactions. If any
Company Party receives a written or oral proposal or expression of interest
regarding any Alternative Restructuring Proposal, within two (2) Business Days,
the Company Party shall notify (with email being sufficient) counsel to the
Consenting Creditors of any such proposal or expression of interest, with such
notice to include a copy of such proposal, if it is in writing, or otherwise a
summary of the material terms thereof. If the board of directors of the Company
Parties determines, in good faith, upon the advice of its outside legal
advisors, to exercise a Fiduciary Out, the Company Parties shall notify counsel
to the Consenting Creditors within two (2) Business Days following such
determination. Upon any determination by any Company Party to exercise a
Fiduciary Out (as defined below), the other Parties to this Agreement shall be
immediately and automatically relieved of any obligation to comply with their
respective covenants and agreements herein in accordance with Section ‎13.06
hereof.

 

9.03.        Nothing in this Agreement shall: (a) impair or waive the rights of
any Company Party to assert or raise any objection permitted under this
Agreement in connection with the Restructuring Transactions; or (b) prevent any
Company Party from enforcing this Agreement or contesting whether any matter,
fact, or thing is a breach of, or is inconsistent with, this Agreement.

 

19 

 

Section 10.           Transfer of Interests and Securities.

 

10.01.    During the Agreement Effective Period, no Consenting Creditor shall
Transfer any ownership (including any beneficial ownership as defined in the
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) in any Company
Claims/Interests to any affiliated or unaffiliated party, including any party in
which it may hold a direct or indirect beneficial interest, unless:

 

(a)            in the case of any Company Claims/Interests, the authorized
transferee is either (1) a qualified institutional buyer as defined in Rule 144A
of the Securities Act, (2) a non-U.S. person in an offshore transaction as
defined under Regulation S under the Securities Act, (3) an institutional
accredited investor (as defined in the Rules), or (4) a Consenting Creditor; and

 

(b)           either (i) the transferee executes and delivers to counsel to each
of the Company Parties, the First Lien Ad Hoc Group, and Elliott, at or before
the time of the proposed Transfer, a Transfer Agreement, (ii) as of the date of
such Transfer, such Consenting Creditor controls, is controlled by, or is under
common control with such transferee or is an affiliate, affiliated fund, or
affiliated entity with a common investment advisor, or (iii) the transferee is a
Consenting Creditor and the transferee provides notice of such Transfer
(including the amount and type of Company Claim/Interest Transferred) to counsel
to the Company Parties at or before the time of the proposed Transfer.

 

10.02.    Upon compliance with the requirements of Section ‎10.01, the
transferor shall be deemed to relinquish its rights (and be released from its
obligations) under this Agreement to the extent of the rights and obligations in
respect of such transferred Company Claims/Interests. Any Transfer in violation
of Section ‎10.01 shall be void ab initio.

 

10.03.    This Agreement shall in no way be construed to preclude the Consenting
Creditors from acquiring additional Company Claims/Interests; provided, that
(a) such additional Company Claims/Interests shall automatically and immediately
upon acquisition by a Consenting Creditor be deemed subject to the terms of this
Agreement (regardless of when or whether notice of such acquisition is given to
counsel to the Company Parties or counsel to the Consenting Creditors) and (b)
such Consenting Creditor must provide notice of such acquisition (including the
amount and type of Company Claim/Interest acquired) on a confidential basis to
counsel to the Company Parties within five (5) Business Days of such
acquisition.

 

10.04.    This ‎Section 10 shall not impose any obligation on any Company Party
to issue any “cleansing letter” or otherwise publicly disclose information for
the purpose of enabling a Consenting Creditor to Transfer any of its Company
Claims/Interests. Notwithstanding anything to the contrary herein, to the extent
a Company Party and another Party have entered into a Confidentiality Agreement,
the terms of such Confidentiality Agreement shall continue to apply and remain
in full force and effect according to its terms, and this Agreement does not
supersede any rights or obligations otherwise arising under such Confidentiality
Agreements.

 

10.05.    Notwithstanding Section ‎10.01, a Qualified Marketmaker that acquires
any Company Claims/Interests shall not (a) be required to be or become a
Consenting Creditor to effect any Transfer of any Company Claims/Interests by a
Consenting Creditor to a transferee, so long

 

20 

 

as such Transfer by the Consenting Creditor to the transferee is in all other
respects a Permitted Transfer under Section ‎10.01 and (b) be required to
execute and deliver a Transfer Agreement in respect of such Company
Claims/Interests if (i) such Qualified Marketmaker subsequently transfers such
Company Claims/Interests (by purchase, sale assignment, participation, or
otherwise) within ten (10) Business Days of its acquisition to a transferee that
is an entity that is not an affiliate, affiliated fund, or affiliated entity
with a common investment advisor; (ii) the transferee otherwise is a Permitted
Transferee under Section ‎10.01; and (iii) the Transfer otherwise is a Permitted
Transfer under Section ‎10.01. To the extent that a Consenting Creditor is
acting in its capacity as a Qualified Marketmaker, it may Transfer (by purchase,
sale, assignment, participation, or otherwise) any right, title or interests in
Company Claims/Interests that the Qualified Marketmaker acquires from a holder
of the Company Claims/Interests who is not a Consenting Creditor without the
requirement that the transferee be a Permitted Transferee.

 

10.06.    Notwithstanding anything to the contrary in this ‎Section 10, the
restrictions on Transfer set forth in this ‎Section 10 shall not apply to the
grant of any liens or encumbrances on any claims and interests in favor of a
bank or broker-dealer holding custody of such claims and interests in the
ordinary course of business and which lien or encumbrance is released upon the
Transfer of such claims and interests.

 

10.07.    Notwithstanding anything herein to the contrary, the duties and
obligations of the Consenting Creditors under this Agreement shall be several,
and not joint. No Party shall have any responsibility by virtue of this
Agreement for any trading by any other entity. No prior history, pattern, or
practice of sharing confidences among or between the Parties shall in any way
affect or negate this Agreement. The Parties acknowledge that this Agreement
does not constitute an agreement, arrangement, or understanding with respect to
acting together for the purpose of acquiring, holding, voting, or disposing of
any equity securities of the Debtors and do not constitute a “group” within the
meaning of Rule 13d-5 under the Securities Exchange Act of 1934, as amended. No
action taken by any Consenting Creditors pursuant to this Agreement shall be
deemed to constitute or to create a presumption by any of the Parties that the
Consenting Creditors are in any way acting in concert or as such a “group.”

 

10.08.    For the avoidance of doubt, and notwithstanding anything to the
contrary in this ‎Section 10, the restrictions on Transfer set forth in this
‎Section 10 shall not apply to any Excess Second Lien Claims or any Excess
Unsecured Notes Claims.

 

Section 11.           Representations and Warranties of Consenting Creditors.
Each Consenting Creditor severally, and not jointly, represents and warrants
that, as of the date such Consenting Creditor executes and delivers this
Agreement:

 

(a)            it is the beneficial or record owner of the face amount of the
Company Claims/Interests or is the nominee, investment manager, or advisor for
beneficial holders of the Company Claims/Interests reflected in, and, having
made reasonable inquiry, is not the beneficial or record owner of any Company
Claims/Interests other than those reflected in, such Consenting Creditor’s
signature page to this Agreement or a Transfer Agreement, as applicable (as may
be updated pursuant to ‎Section 10);

 

(b)           such Company Claims/Interests are free and clear of any pledge,
lien, security

 

21 

 

interest, charge, claim, equity, option, proxy, voting restriction, right of
first refusal, or other limitation on disposition, transfer, or encumbrances of
any kind, that would adversely affect in any way such Consenting Creditor’s
ability to perform any of its obligations under this Agreement at the time such
obligations are required to be performed;

 

(c)           it has the full power to vote and consent to matters concerning
all of its Company Claims/Interests referable to it as contemplated by this
Agreement subject to applicable Law; and

 

(d)           solely with respect to holders of Company Claims/Interests, (i) it
is either (A) a qualified institutional buyer as defined in Rule 144A of the
Securities Act, (B) not a U.S. person (as defined in Regulation S of the
Securities Act), or (C) an institutional accredited investor (as defined in the
Rules), and (ii) any securities acquired by the Consenting Creditor in
connection with the Restructuring Transactions will have been acquired for
investment and not with a view to distribution or resale in violation of the
Securities Act.

 

Section 12.           Mutual Representations, Warranties, and Covenants. Each of
the Parties represents, warrants, and covenants to each other Party, as of the
date such Party executed and delivers this Agreement:

 

(a)           it is validly existing and in good standing under the Laws of the
state of its organization, and this Agreement is a legal, valid, and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as enforcement may be limited by applicable Laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability;

 

(b)           except as expressly provided in this Agreement, the Plan, and the
Bankruptcy Code, no consent or approval is required by any other person or
entity in order for it to effectuate the Restructuring Transactions and Uniti
Transactions contemplated by, and perform its respective obligations under, this
Agreement;

 

(c)           the entry into and performance by it of, and the transactions
contemplated by, this Agreement do not, and will not, conflict in any material
respect with any Law or regulation applicable to it or with any of its articles
of association, memorandum of association or other constitutional documents;

 

(d)           except as expressly provided in this Agreement, it has (or will
have, at the relevant time) all requisite corporate or other power and authority
to enter into, execute, and deliver this Agreement and to effectuate the
Restructuring Transactions and Uniti Transactions contemplated by, and perform
its respective obligations under, this Agreement; and

 

(e)           except as expressly provided by this Agreement, it is not party to
any restructuring or similar agreements or arrangements with the other Parties
to this Agreement that have not been disclosed to all Parties to this Agreement.

 

Section 13.           Termination Events.

 

13.01.    Consenting Creditor Termination Events. This Agreement may be
terminated (a) with respect to the Consenting Creditors that are members of the
First Lien Ad Hoc Group, by

 

22 

 

the Required Consenting First Lien Creditors, and (b) with respect to Elliott,
by Elliott, in each case, by the delivery to the Company Parties of a written
notice in accordance with Section ‎16.10 hereof upon the occurrence of the
following events (such events, the “Consenting Creditor Termination Events”):

 

(a)           the breach in a material respect by a Company Party or a Uniti
Party of any of the representations, warranties, or covenants of the Company
Parties or the Uniti Parties, as applicable, set forth in this Agreement that
remains uncured (to the extent curable) for ten (10) Business Days after such
terminating Consenting Creditors transmit a written notice in accordance with
Section ‎16.10 hereof detailing any such breach;

 

(b)           any representation or warranty in this Agreement made by any
Company Party or any Uniti Party shall have been untrue in any material respect
when made or shall have become untrue in any material respect, and such breach
remains uncured (to the extent curable) for a period of ten (10) Business Days
following such Debtor’s receipt of notice in accordance with Section ‎16.10
hereof detailing any such breach;

 

(c)           the failure to meet any of the Milestones in ‎Section 4 of this
Agreement;

 

(d)           any Company Party or Uniti Party files, amends or modifies,
executes, enters into, or files a pleading seeking authority to amend or modify,
the Definitive Documents in a manner that is inconsistent with this Agreement,
including the consent rights of the Required Consenting Creditors set forth in
‎Section 3 of this Agreement, or publicly announces its intention to take any
such action;

 

(e)            any Debtor files, or publicly announces that it will file, or
joins in or supports, any plan of reorganization other than the Plan, or files
any motion or application seeking authority to sell any assets, in each case,
without the prior written consent of the Required Consenting Creditors

 

(f)            the issuance or ruling by any governmental authority, including
the Bankruptcy Court, any regulatory authority, or court of competent
jurisdiction, of any final, non-appealable ruling or order that enjoins the
consummation of a material portion of the Restructuring Transactions or the
Uniti Transactions, or the commencement of any action by any governmental
authority or other regulatory authority that could reasonably be expected to
enjoin or otherwise make impractical the substantial consummation of the
Restructuring Transactions on the terms and conditions set forth herein and in
the Uniti Term Sheet or the Plan; provided, that the Debtors shall have twenty
(20) business days after the issuance of such ruling, order, or action to obtain
relief that would allow consummation of the Restructuring Transactions in a
manner that (i) does not prevent or diminish compliance with the terms of the
Plan and this Agreement and (ii) is acceptable to the Required Consenting
Creditors; provided, further, however that this termination right may not be
exercised by any Party that sought or requested such ruling or order in
contravention of any obligation set out in this Agreement;

 

(g)           any order approving the Plan or the Disclosure Statement is
reversed, stayed, dismissed, vacated, or reconsidered without the consent of the
Required Consenting Creditors, is modified or amended in a manner that is
inconsistent with this Agreement or not reasonably

 

23 

 

satisfactory to the Required Consenting Creditors, or a motion for
reconsideration, reargument, or rehearing with respect to such order is granted;

 

(h)           the Bankruptcy Court enters an order denying confirmation of the
Plan or the Confirmation Order is reversed, stayed, dismissed, vacated, or
reconsidered, in each case without the consent of the Required Consenting
Creditors;

 

(i)             the entry of an order by the Bankruptcy Court, or the filing of
a motion or application by any Company Party seeking an order (without the prior
written consent of the Required Consenting Creditors), (i) converting one or
more of the Chapter 11 Cases of a Company Party to a case under chapter 7 of the
Bankruptcy Code, (ii) appointing an examiner with expanded powers beyond those
set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code or a trustee in
one or more of the Chapter 11 Cases of a Company Party, or (iii) rejecting this
Agreement;

 

(j)             either: (i) any Debtor files a motion, application, or adversary
proceeding (or any Debtor supports any such motion, application, or adversary
proceeding filed or commenced by any Third Party) (A) challenging the validity,
enforceability, perfection, or priority of, or seeking avoidance or
subordination of the First Lien Claims or the Second Lien Claims, or the liens
securing such Claims, or (B) asserting any other cause of action against and/or
with respect to or relating to such Claims or the prepetition liens securing
such Claims; or (ii) the Bankruptcy Court (or any court with jurisdiction over
the Chapter 11 Cases) enters an order providing relief against the interests of
any Consenting Creditor with respect to any of the foregoing causes of action or
proceedings;

 

(k)            the Company Parties terminate their obligations under and in
accordance with this Agreement;

 

(l)             the Uniti Parties terminate their obligations under and in
accordance with this Agreement;

 

(m)          the failure of the Consenting Creditors to hold, in the aggregate,
at least 66.7% of the First Lien Claims;

 

(n)           any board of directors or board of managers, as applicable, of any
Debtor exercises a Fiduciary Out pursuant to and in accordance with Section
‎13.02(a) of this Agreement;

 

(o)           (i) the Bankruptcy Court enters an order denying the Uniti 9019
Motion and (ii) either (A) the Debtors have not timely appealed such denial, (B)
an appellate court affirms such denial and such appellate court decision is not
subject to further appeal, or (C) such denial has not been timely reversed by an
appellate court on a final, non-appealable basis;

 

(p)           the 9019 Motion is granted but reversed on appeal and either (i)
such reversal is not subject to further appeal or (ii) any order reversing the
approval of the 9019 Motion is not timely reversed on further appeal;

 

(q)           the Bankruptcy Court denies approval of the BCA Approval Motion;

 

(r)            the Backstop Commitment Agreement terminates pursuant to its
terms; or

 

24 

 

(s)            the Bankruptcy Court enters an order in the Chapter 11 Cases
terminating any of the Debtors’ exclusive right under section 1121 of the
Bankruptcy Code to file a plan or plans of reorganization.

 

Notwithstanding anything to the contrary herein, unless and until there is an
unstayed order of the Bankruptcy Court providing that the giving of notice under
and/or termination of this Agreement in accordance with its terms is not
prohibited by the automatic stay imposed by section 362 of the Bankruptcy Code,
the occurrence of any of the Consenting Creditor Termination Events in this
Section ‎13.01 shall result in an automatic termination of this Agreement, to
the extent the Required Consenting Creditors would otherwise have the ability to
terminate this Agreement in accordance with Section ‎13.01, five (5) business
days following such occurrence unless waived (including retroactively) in
writing by the Required Consenting Creditors

 

13.02.    Uniti Parties Termination Events. The Uniti Parties may terminate this
Agreement as to the Uniti Parties upon prior written notice to all Parties in
accordance with Section ‎16.10 hereof upon the occurrence of any of the
following events (such events, the “Uniti Parties Termination Events”):

 

(a)           the breach in any material respect by a Company Party of any of
the representations, warranties, or covenants of the Company Parties set forth
in this Agreement that (i) adversely affects the Company Parties’ or Uniti
Parties’ ability to consummate the Uniti Transactions, and (ii)  remains uncured
for ten (10) Business Days after the Uniti Parties transmit a written notice in
accordance with Section ‎16.10 hereof detailing any such breach;

 

(b)            the breach in any material respect of any provision set forth in
this Agreement by any Consenting Creditor that (i) remains uncured for a period
of ten (10) Business Days after the receipt by the Consenting Creditors of
notice and a description of such breach, (ii) has a adverse impact on the Uniti
Parties and the Uniti Transactions or the consummation of the Uniti
Transactions, and (iii) causes the non-breaching Consenting Creditors to hold
less than 66.7% of the First Lien Claims;

 

(c)            any representation or warranty in this Agreement made by any
Company Party or shall have been untrue in any material respect when made, or
shall have become untrue in any material respect, and such breach (i) has a
adverse impact on the Uniti Parties and the Uniti Transactions or the
consummation of the Uniti Transactions and (ii) remains uncured (to the extent
curable) for a period of ten (10) Business Days following such Company Party’s
receipt of notice in accordance with Section ‎16.10 hereof detailing any such
breach;

 

(d)            the failure to meet any Milestone set forth in this Agreement
with respect to any of the Uniti Documents;

 

(e)            any Company Party files, amends or modifies, executes, enters
into, or files a pleading seeking authority to amend or modify, any of the Uniti
Documents in a manner that is inconsistent with this Agreement or the Uniti Term
Sheet, or publicly announces its intention to take any such action;

 

(f)            the issuance or ruling by any governmental authority, including
the Bankruptcy Court, any regulatory authority, or court of competent
jurisdiction, of any final, non-appealable

 

25 

 

ruling or order that enjoins the consummation of a material portion of the Uniti
Transactions, or the commencement of any action by any governmental authority or
other regulatory authority that could reasonably be expected to enjoin or
otherwise make impractical the substantial consummation of the Uniti
Transactions on the terms and conditions set forth in the Uniti Term Sheet;
provided, that the Debtors shall have ten (10) business days after the issuance
of such ruling, order, or action to obtain relief that would allow consummation
of the Uniti Transactions in a manner that (i) does not prevent or diminish
compliance with the terms of the Uniti Term Sheet and (ii) is acceptable to the
Required Consenting Creditors; provided, further, however that this termination
right may not be exercised by any Party that sought or requested such ruling or
order in contravention of any obligation set out in this Agreement;

 

(g)           the entry of an order by the Bankruptcy Court, or the filing of a
motion or application by any Company Party seeking an order (without the prior
written consent of the Uniti Parties, not to be unreasonably withheld), (i)
converting one or more of the Chapter 11 Cases of a material Company Party to a
case under chapter 7 of the Bankruptcy Code, (ii) appointing an examiner with
expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the
Bankruptcy Code or a trustee in one or more of the Chapter 11 Cases of a Company
Party, or (iii) rejecting this Agreement;

 

(h)           the entry of an order by the Bankruptcy Court granting standing to
any third party to pursue any litigation against a Uniti Party other than to
enforce this Agreement or any Definitive Document or as otherwise permitted
under this Agreement;

 

(i)            (i) the Bankruptcy Court enters an order denying the Uniti 9019
Motion and (ii) either (A) the Debtors have not timely appealed such denial, (B)
an appellate court affirms the such denial and such appellate court decision is
not subject to further appeal, or (C) such denial has not been timely reversed
by an appellate court on a final, non-appealable basis;

 

(j)            the 9019 Motion is granted but reversed on appeal and either (i)
such reversal is not subject to further appeal or (ii) any order reversing the
approval of the 9019 Motion is not timely reversed on further appeal; or

 

(k)           the Company Parties terminate their obligations under and in
accordance with this Agreement.

 

13.03.      Company Party Termination Events. Any Company Party may terminate
this Agreement as to all Parties upon prior written notice to all Parties in
accordance with Section ‎16.10 hereof upon the occurrence of any of the
following events (such events, the “Company Termination Events” and, together
with the Consenting Creditor Termination Events and the Uniti Parties
Termination Events, the “Termination Events”):

 

(a)           the breach in any material respect by one or more of the Uniti
Parties of any provision set forth in this Agreement that remains uncured for a
period of ten (10) Business Days after the receipt by the Uniti Parties, as
applicable, of notice of such breach;

 

(b)           the breach in any material respect of any provision set forth in
this Agreement of any Consenting Creditor that (i) remains uncured for a period
of ten (10) Business Days after the receipt by the Consenting Creditors of
notice and a description of such breach, (ii) could

 

26 

 

reasonably be expected to have an adverse impact on the Restructuring
Transactions or the consummation of the Restructuring Transactions by Consenting
Creditors, and (iii) causes the non-breaching Consenting Creditors to hold less
than 66.7% of the First Lien Claims; provided, however that in the case of any
breach by a Consenting Creditor, the Debtors may terminate this Agreement solely
as to such breaching Consenting Creditor;

 

(c)           the failure of the Consenting Creditors to hold, in the aggregate,
at least 66.7% of the First Lien Claims;

 

(d)           the board of directors, board of managers, or such similar
governing body of any Company Party determines in good faith, after consulting
with outside counsel, (i) that proceeding with any of the Restructuring
Transactions would be inconsistent with the exercise of its fiduciary duties or
its compliance with applicable Law or (ii) in the exercise of its fiduciary
duties, to pursue an Alternative Restructuring Proposal and the continued
support of the Restructuring Transactions is inconsistent with its fiduciary
duties or applicable Law (a “Fiduciary Out”);

 

(e)           the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any final,
non-appealable ruling or order that (i) enjoins the consummation of a material
portion of the Restructuring Transactions or the Uniti Transactions and (ii)
remains in effect for twenty (20) Business Days after such terminating Company
Party transmits a written notice in accordance with Section ‎16.10 hereof
detailing any such issuance; provided, that this termination right shall not
apply to or be exercised by any Company Party that sought or requested such
ruling or order in contravention of any obligation or restriction set out in
this Agreement; or

 

(f)            the Bankruptcy Court enters an order denying confirmation of the
Plan.

 

13.04.     Mutual Termination.  This Agreement, and the obligations of all
Parties hereunder, may be terminated by mutual written agreement among all of
the following: (a) the Required Consenting Creditors; (b) each Uniti Party; and
(c) each Company Party.

 

13.05.     Automatic Termination.  This Agreement shall terminate automatically
without any further required action or notice immediately after the Plan
Effective Date.

 

13.06.     Effect of Termination.  Upon the occurrence of a Termination Date as
to a Party, this Agreement shall be of no further force and effect as to such
Party and each Party subject to such termination shall be released from its
commitments, undertakings, and agreements under or related to this Agreement and
shall have the rights and remedies that it would have had, had it not entered
into this Agreement, and shall be entitled to take all actions, whether with
respect to the Restructuring Transactions or otherwise, that it would have been
entitled to take had it not entered into this Agreement, including with respect
to any and all Claims or causes of action.  Upon the occurrence of a Termination
Date prior to the Confirmation Order being entered by a Bankruptcy Court, any
and all consents or ballots tendered by the Parties subject to such termination
before a Termination Date shall be deemed, for all purposes, to be null and void
from the first instance and shall not be considered or otherwise used in any
manner by the Parties in connection with the Restructuring Transactions and this
Agreement or otherwise. Nothing in this Agreement shall be construed as
prohibiting any Party from contesting whether any such termination is in
accordance

 

27 

 

with its terms or to seek enforcement of any rights under this Agreement that
arose or existed before a Termination Date. Except as expressly provided in this
Agreement, nothing herein is intended to, or does, in any manner waive, limit,
impair, or restrict (a) any right of any Party or the ability of any Party to
protect and reserve its rights (including rights under this Agreement),
remedies, and interests, including its claims against any other Party. No
purported termination of this Agreement shall be effective under this
Section ‎13.06 or otherwise if the Party seeking to terminate this Agreement is
in material breach of this Agreement. Nothing in this Section ‎13.06 shall
restrict any Company Party’s right to terminate this Agreement in accordance
with Section ‎13.03(c). Following the occurrence of a Termination Date, the
following shall survive any such termination: (a) any claim for breach of this
Agreement that occurs prior to such Termination Date, and all rights and
remedies with respect to such claims shall not be prejudiced in any way; (b) the
Debtors’ obligations in Section 15 of this Agreement accrued up to and including
such Termination Date; and (c) Sections 1.02, 13.04, 13.06, 14, 16.01, 16.05,
16.06, 16.07, 16.08, 16.09, 16.10, 16.14, and 16.18 hereof. The automatic stay
applicable under section 362 of the Bankruptcy Code shall not prohibit a Party
from taking any action or delivering any notice necessary to effectuate the
termination of this Agreement pursuant to and in accordance with the terms
hereof.

 

Section 14.           Amendments and Waivers.

 

(a)           Except as otherwise set forth in this ‎Section 14, this Agreement
may not be modified, amended, or supplemented, and no condition or requirement
of this Agreement may be waived, in any manner without the prior written consent
of each of the Debtors and the Required Consenting Creditors.

 

(b)           Notwithstanding Section 14(a) of this Agreement, no provision of
any Uniti Document or of this Agreement may be modified, amended, or
supplemented, and no condition or requirement of the Uniti Documents or this
Agreement may be waived, without the additional prior written consent of the
Uniti Parties to the extent that such modification, amendment, supplement, or
waiver would (i) be inconsistent with the terms of the Uniti Term Sheet and
(ii) materially affect the economic treatment of the Uniti Parties contemplated
by the Uniti Term Sheet.

 

(c)           Notwithstanding Section 14‎(a) of this Agreement, (i) any waiver,
modification, amendment, or supplement to this ‎Section 14 shall require the
written consent of all of the Parties, (ii) (x) any modification, amendment, or
change to the definition of “Required Consenting First Lien Creditors” shall
require the consent of each member of the First Lien Ad Hoc Group holding First
Lien Claims that was a Consenting Creditor and member of the First Lien Ad Hoc
Group as of the date of such modification, amendment, or change and (y) any
modification, amendment, or change to the definition of “Uniti Parties” shall
require the consent of the Uniti Parties, (iii) any change, modification,
amendment, or supplement to the Uniti Parties Termination Events shall require
the written consent of the Uniti Parties, and (iv) any change, modification, or
amendment to this Agreement that affects any Consenting Creditor in a manner
that is materially and adversely disproportionate, on an economic or
non-economic basis, to the manner in which such Consenting Creditor was treated
pursuant to the terms of this Agreement immediately prior to such change,
modification, or amendment shall require the written consent of such materially
adversely and disproportionately affected Consenting Creditor.

 

28 

 

         



(d)           Any proposed modification, amendment, waiver or supplement that
does not comply with this ‎Section 14 shall be ineffective and void ab initio.

 

(e)           The waiver by any Party of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. No failure on the
part of any Party to exercise, and no delay in exercising, any right, power or
remedy under this Agreement shall operate as a waiver of any such right, power
or remedy or any provision of this Agreement, nor shall any single or partial
exercise of such right, power or remedy by such Party preclude any other or
further exercise of such right, power or remedy or the exercise of any other
right, power or remedy. All remedies under this Agreement are cumulative and are
not exclusive of any other remedies provided by Law.

 

(f)           Any consent or waiver contemplated in this ‎Section 14 may be
provided by electronic mail from counsel to the relevant Party.

 

Section 15.           Fees and Expenses. During the Agreement Effective Period,
the Debtors shall promptly pay or reimburse when due all reasonable and
documented fees and expenses of the following (regardless of when such fees are
or were incurred): (a) Paul, Weiss, Rifkind, Wharton & Garrison LLP, as counsel
to the First Lien Ad Hoc Group; (b) Evercore Group, L.L.C., as financial advisor
to the First Lien Ad Hoc Group; (c) Ropes & Gray LLP, as counsel to Elliott;
(d) (i) all other counsel, including special corporate, regulatory and REIT
counsel, and non-legal consultants or other professionals incurred by Elliott
related to the restructuring prior to the Agreement Effective Date and (ii)
after the Agreement Effective Date, one special corporate, one regulatory and
one REIT counsel, and non-legal consultants or other professionals incurred by
Elliott, solely, except for special corporate counsel and subject to privilege
in all cases, to the extent the First Lien Ad Hoc Group’s advisors and members
receive access to and work product of such counsel or consultants following the
Agreement Effective Date; (e) one consultant or regulatory counsel to the First
Lien Ad Hoc Group; and (f) any applicable filing or other similar fees required
to be paid by or on behalf of any Consenting Creditor in all applicable
jurisdictions, in each case subject to entry of the BCA Approval Order;
provided, however, that if this Agreement is terminated as to all Consenting
Creditors, the Debtors shall promptly pay all reasonable and documented fees and
expenses of each advisor listed in this ‎Section 15 that have accrued prior to
the Termination Date with respect to all such Consenting Creditors; provided,
further, that nothing herein shall alter or modify the Company’s payment
obligations under the Final Order (A) Authorizing the Debtors to Obtain
Postpetition Financing, (B) Authorizing the Debtors to Use Cash Collateral, (C)
Granting Liens and Providing Superpriority Administrative Expense Status, (D)
Granting Adequate Protection to the Prepetition Secured Parties, (E) Modifying
the Automatic Stay, and (F) Granting Related Relief [Docket No. 376].

 

Section 16.           Miscellaneous.

 

16.01.    Acknowledgement. Notwithstanding any other provision herein, this
Agreement is not and shall not be deemed to be an offer with respect to any
securities or solicitation of votes for the acceptance of a plan of
reorganization for purposes of sections 1125 and 1126 of the Bankruptcy Code or
otherwise.  Any such offer or solicitation will be made only in compliance with
all applicable securities Laws, provisions of the Bankruptcy Code, and/or other
applicable Law.

 

29 

 

16.02.    Exhibits Incorporated by Reference; Conflicts. Each of the exhibits,
annexes, signatures pages, and schedules attached hereto is expressly
incorporated herein and made a part of this Agreement, and all references to
this Agreement shall include such exhibits, annexes, and schedules. In the event
of any inconsistency between this Agreement (without reference to the exhibits,
annexes, and schedules hereto) and the exhibits, annexes, and schedules hereto,
this Agreement (without reference to the exhibits, annexes, and schedules
thereto) shall govern. In the event of any inconsistencies between the
Restructuring Term Sheet and the Uniti Term Sheet with respect to the Uniti
Transactions, the Uniti Term Sheet shall control and govern.

 

16.03.    Further Assurances.  Subject to the other terms of this Agreement
during the Agreement Effective Period, the Parties agree to execute and deliver
such other instruments and perform such acts, in addition to the matters herein
specified, as may be reasonably appropriate or necessary, or as may be required
by order of the Bankruptcy Court, from time to time, to effectuate the
Restructuring Transactions or the Uniti Transactions, as applicable.

 

16.04.    Complete Agreement.  Except as otherwise explicitly provided herein,
this Agreement constitutes the entire agreement among the Parties with respect
to the subject matter hereof and supersedes all prior agreements, oral or
written, among the Parties with respect thereto, other than any Confidentiality
Agreement.

 

16.05.    GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM.  THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.  Each
Party hereto agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement, to the extent possible,
in the Bankruptcy Court, and solely in connection with claims arising under this
Agreement: (a) irrevocably submits to the exclusive jurisdiction of the
Bankruptcy Court; (b) waives any objection to laying venue in any such action or
proceeding in the Bankruptcy Court; and (c) waives any objection that the
Bankruptcy Court is an inconvenient forum or does not have jurisdiction over any
Party hereto.

 

16.06.    Trial by Jury Waiver. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

16.07.    Execution of Agreement.  This Agreement may be executed and delivered
in any number of counterparts and by way of electronic signature and delivery,
each such counterpart, when executed and delivered, shall be deemed an original,
and all of which together shall constitute the same agreement.  Except as
expressly provided in this Agreement, each individual executing this Agreement
on behalf of a Party has been duly authorized and empowered to execute and
deliver this Agreement on behalf of said Party. No Party or its advisors shall
disclose to any person or entity (including, for the avoidance of doubt, any
other Party) the holdings information of any Consenting Creditor without such
Consenting Creditor’s prior written consent; provided, that signature pages
executed by Consenting Creditors shall be delivered to (a) all Consenting
Creditors in redacted form that removes the details of such Consenting
Creditors’ holdings of the Claims

 

30 

 

and Interests listed thereon and (b) the Debtors in unredacted form (to be held
by the Debtors on a professionals’ eyes only-basis). Any public filing of this
Agreement, with the Bankruptcy Court or otherwise, which includes executed
signature pages to this Agreement shall include such signature pages only in
redacted form with respect to the holdings of each Consenting Creditor.

 

16.08.    Rules of Construction.  This Agreement is the product of negotiations
among the Company Parties, the Uniti Parties, and the Consenting Creditors, and
in the enforcement or interpretation hereof, is to be interpreted in a neutral
manner, and any presumption with regard to interpretation for or against any
Party by reason of that Party having drafted or caused to be drafted this
Agreement, or any portion hereof, shall not be effective in regard to the
interpretation hereof. The Company Parties, the Uniti Parties, and the
Consenting Creditors were each represented by counsel during the negotiations
and drafting of this Agreement and continue to be represented by counsel.

 

16.09.    Successors and Assigns; Third Parties.  This Agreement is intended to
bind and inure to the benefit of the Parties and their respective successors and
permitted assigns, as applicable. There are no third party beneficiaries under
this Agreement, and the rights or obligations of any Party under this Agreement
may not be assigned, delegated, or transferred to any other person or entity. 

 

16.10.    Notices.  All notices hereunder shall be deemed given if in writing
and delivered, by electronic mail, courier, or registered or certified mail
(return receipt requested), to the following addresses (or at such other
addresses as shall be specified by like notice):

 

(a)            if to a Company Party, to:

 

Windstream Holdings, Inc.
4001 Rodney Parham Road
Little Rock, Arkansas



Attn:  Kristi M. Moody
Email: Kristi.Moody@windstream.com

with copies to:

 

Kirkland & Ellis LLP



601 Lexington Avenue



New York, NY 10022 

Attn:  Stephen E. Hessler and Marc Kieselstein 

Email:  shessler@kirkland.com 

mkieselstein@kirkland.com

 

and

 

Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Attn: Ross Kwasteniet, Brad Weiland, and John Luze

 

31 

 

Email:  rkwasteniet@kirkland.com



brad.weiland@kirkland.com



john.luze@kirkland.com

 

(b)            if to a Consenting Creditor:

 

To the address set forth on its signature page hereto or such Consenting
Creditor’s Joinder, as applicable

 

with copies to each of

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP



1285 Avenue of the Americas



New York, NY 10019



Attn:       Brian S. Hermann and Samuel E. Lovett



Email:bhermann@paulweiss.com
slovett@paulweiss.com

 

and

 

Ropes & Gray LLP



1211 Avenue of the Americas



New York, NY 10036



Attn:  Keith H. Wofford and Stephen Moeller-Sally



Email: Keith.Wofford@ropesgray.com
           ssally@ropesgray.com





(c)            if to the Uniti Parties:

 

Uniti Group Inc. 

10802 Executive Center Drive



Benton Bldg., Ste 300



Little Rock, Arkansas 72211



Attn: Daniel Heard



Email: daniel.heard@uniti.com

 

with copies to:

 

Davis Polk & Wardwell LLP



450 Lexington Avenue



New York, NY 10017



Attn:  Eli Vonnegut and Jacob Weiner



Email: eli.vonnegut@davispolk.com



 jacob.weiner@davispolk.com

 

Any notice given by delivery, mail, or courier shall be effective when received.

 

32 

 

16.11.     Independent Due Diligence and Decision Making. Each Consenting
Creditor hereby confirms that its decision to execute this Agreement has been
based upon its independent investigation of the operations, businesses,
financial and other conditions, and prospects of the Company Parties.

 

16.12.     Enforceability of Agreement. Each of the Parties to the extent
enforceable waives any right to assert that the exercise of termination rights
under this Agreement is subject to the automatic stay provisions of the
Bankruptcy Code, and expressly stipulates and consents hereunder to the
prospective modification of the automatic stay provisions of the Bankruptcy Code
for purposes of exercising termination rights under this Agreement, to the
extent the Bankruptcy Court determines that such relief is required.

 

16.13.     Waiver. If the Restructuring Transactions or the Uniti Transactions
are not consummated, or if this Agreement is terminated for any reason, the
Parties fully reserve any and all of their rights. Pursuant to Federal Rule of
Evidence 408 and any other applicable rules of evidence, this Agreement and all
negotiations relating hereto shall not be admissible into evidence in any
proceeding other than a proceeding to enforce its terms or the payment of
damages to which a Party may be entitled under this Agreement.

 

16.14.     Specific Performance. It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party, and each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief (without the posting of any
bond and without proof of actual damages) as a remedy of any such breach,
including an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder. Notwithstanding anything to the contrary in this Agreement, none of
the Parties will be liable for, and none of the Parties shall claim or seek to
recover, any punitive, special, indirect or consequential damages or damages for
lost profits.

 

16.15.     Several, Not Joint, Claims. Except where otherwise specified, the
agreements, representations, warranties, and obligations of the Parties under
this Agreement are, in all respects, several and not joint.

 

16.16.     Severability and Construction. If any provision of this Agreement
shall be held by a court of competent jurisdiction to be illegal, invalid, or
unenforceable, the remaining provisions shall remain in full force and effect if
essential terms and conditions of this Agreement for each Party remain valid,
binding, and enforceable.

 

16.17.     Remedies Cumulative. All rights, powers, and remedies provided under
this Agreement or otherwise available in respect hereof at Law or in equity
shall be cumulative and not alternative, and the exercise of any right, power,
or remedy thereof by any Party shall not preclude the simultaneous or later
exercise of any other such right, power, or remedy by such Party.

 

16.18.     Capacities of Consenting Creditors. Each Consenting Creditor has
entered into this agreement on account of all Company Claims/Interests that it
holds (directly or through discretionary accounts that it manages or advises)
and, except where otherwise specified in this

 

33 

 

Agreement, shall take or refrain from taking all actions that it is obligated to
take or refrain from taking under this Agreement with respect to all such
Company Claims/Interests.

 

16.19.     Email Consents. Where a written consent, acceptance, approval, or
waiver is required pursuant to or contemplated by this Agreement, pursuant to
Section ‎3.02, ‎Section 14, or otherwise, including a written approval by the
Company Parties, the Uniti Parties, or the Required Consenting Creditors, such
written consent, acceptance, approval, or waiver shall be deemed to have
occurred if, by agreement between counsel to the Parties submitting and
receiving such consent, acceptance, approval, or waiver, it is conveyed in
writing (including electronic mail) between each such counsel without
representations or warranties of any kind on behalf of such counsel.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first above written.

 

34 

 

Company Parties’ Signature Page to
the Chapter 11 Plan Support Agreement

 

windstream holdings, inc.



and each of its direct and indirect subsidiaries



listed on Exhibit A-1 and Exhibit A-2 hereto

 

By: /s/ Tony Thomas

 

Name: Tony Thomas

 

Title: President and Chief Executive Officer

 

 

 

Uniti Parties’ Signature Page to
the Chapter 11 Plan Support Agreement

 

 



 

ANS Connect LLC

Contact Network, LLC

CSL Alabama System, LLC

CSL Arkansas System, LLC

CSL Capital, LLC

CSL Florida System, LLC

CSL Georgia Realty, LLC

CSL Georgia System, LLC

CSL Iowa System, LLC

CSL Kentucky System, LLC

CSL Mississippi System, LLC

CSL Missouri System, LLC

CSL National GP, LLC

CSL New Mexico System, LLC

CSL North Carolina Realty GP, LLC

CSL Ohio System, LLC

CSL Oklahoma System, LLC

CSL Realty, LLC

CSL Tennessee Realty Partner, LLC

CSL Tennessee Realty, LLC

CSL Texas System, LLC

Hunt Brothers of Louisiana, LLC

Hunt Telecommunications, LLC

Information Transport Solutions, Inc.

InLine Services, LLC

Integrated Data Systems, LLC

Nexus Systems, Inc.

Nexus Wireless, LLC

PEG Bandwidth DC, LLC

PEG Bandwidth DE, LLC

PEG Bandwidth LA, LLC

PEG Bandwidth MA, LLC

PEG Bandwidth MD, LLC

PEG Bandwidth MS, LLC

PEG Bandwidth NJ, LLC

PEG Bandwidth NY Telephone Corp.

PEG Bandwidth PA, LLC

PEG Bandwidth Services, LLC

PEG Bandwidth TX, LLC

PEG Bandwidth VA, LLC

Southern Light, LLC

Talk America Services, LLC

Uniti Completed Towers LLC

Uniti Dark Fiber LLC

Uniti Fiber Holdings Inc.

Uniti Fiber LLC

Uniti Group Finance 2019 Inc.

Uniti Group Finance Inc.

 



 

 

 

 



 

Uniti Group LP LLC

Uniti Holdings GP LLC

Uniti LATAM GP LLC

Uniti Leasing LLC

Uniti Leasing MW LLC

Uniti Leasing X LLC

Uniti Leasing XI LLC

Uniti Leasing XII LLC

Uniti QRS Holdings GP LLC

Uniti Towers LLC

Uniti Towers NMS Holdings LLC

Uniti Wireless Holdings LLC



 

            By: /s/ Daniel Heard         Name: Daniel Heard         Title:   
Executive Vice President – General Counsel and Secretary

 

 

  UNITI Group inc.             By: /s/ Daniel Heard         Name: Daniel Heard  
      Title:    Executive Vice President – General Counsel and Secretary

 

 

 

 
CSL NATIONAL, LP         By:  CSL NATIONAL GP, LLC, as its general partner      
      By: /s/ Daniel Heard         Name: Daniel Heard         Title:   
Executive Vice President – General Counsel and Secretary

 

 

  CSL North CAROLINA REALTY, LP         By:  CSL NORTH CAROLINA REALTY GP, LLC,
as its general partner             By: /s/ Daniel Heard         Name: Daniel
Heard         Title:    Executive Vice President – General Counsel and Secretary

 

 

  CSL NORTH CAROLINA SYSTEM, LP         By:  CSL NORTH CAROLINA REALTY GP, LLC,
as its general partner             By: /s/ Daniel Heard         Name: Daniel
Heard         Title: Executive Vice President – General Counsel and Secretary

 

 

 

    UNITI GROUP LP             By:  UNITI GROUP INC., as its general partner    
            By: /s/ Daniel Heard           Name: Daniel Heard          

 

Title: Executive Vice President – General Counsel and Secretary





                               

Uniti Holdings LP

 

            By:  UNITI HOLDINGS GP LLC, as its general partner                
By: /s/ Daniel Heard           Name: Daniel Heard           Title: Executive
Vice President – General Counsel and Secretary

 

 

  UNITI LATAM  LP         By:  UNITI LATAM GP LLC, as its general partner      
      By: /s/ Daniel Heard         Name: Daniel Heard         Title: Executive
Vice President –  General Counsel and Secretary

 

 

 

 









  UNITI QRS Holdings LP         By:  UNITI QRS Holdings GP LLC, as its general
partner             By: /s/ Daniel Heard         Name: Daniel Heard        
Title: Executive Vice President –  General Counsel and Secretary



 

 

 

 

 



 





Consenting Creditor Signature Page to
the Chapter 11 Plan Support Agreement

 

[Consenting CREDITOR]

 

_____________________________________



Name:



Title:

 

 

Address:

 

 

E-mail address(es):

 

Aggregate Amounts Beneficially Owned or Managed on Account of: First Lien Loans
  First Lien Notes   Midwest Notes   Second Lien Notes   Unsecured Notes  
Equity Interests  

 

 

 

EXHIBIT A-1

 

Obligor Debtors

 

 

 

 

Windstream Services, LLC Allworx Corp.   ARC Networks, Inc.   ATX
Communications, Inc.   ATX Telecommunications Services of Virginia, LLC   BOB,
LLC   Boston Retail Partners LLC   BridgeCom Holdings, Inc.   BridgeCom
Solutions Group, Inc.   Broadview Networks of Massachusetts, Inc.   Broadview
Networks of Virginia, Inc.   Buffalo Valley Management Services, Inc.   Business
Telecom of Virginia, Inc. BV-BC Acquisition Corporation Cavalier IP TV, LLC  
Cavalier Services, LLC   Cavalier Telephone, L.L.C.   CCL Historical, Inc.  
Choice One Communications of Connecticut Inc.   Choice One Communications of
Maine Inc.   Choice One Communications of Massachusetts Inc.   Choice One
Communications of Ohio Inc.   Choice One Communications of Rhode Island Inc.  
Choice One Communications of Vermont Inc.   Choice One of New Hampshire, Inc.  
Cinergy Communications Company of Virginia, LLC   Conestoga Enterprises, Inc.
Conestoga Management Services, Inc.   Connecticut Broadband, LLC   Connecticut
Telephone & Communication Systems, Inc.   Conversent Communications Long
Distance, LLC   Conversent Communications of Connecticut, LLC   Conversent
Communications of Maine, LLC   Conversent Communications of Massachusetts,
Inc.  

 

 

Conversent Communications of New Hampshire, LLC   Conversent Communications of
Rhode Island, LLC   Conversent Communications of Vermont, LLC   CoreComm-ATX,
Inc.   CoreComm Communications, LLC   CTC Communications of Virginia, Inc.   D&E
Communications, LLC   D&E Management Services, Inc.   D&E Networks, Inc. Equity
Leasing, Inc.   Eureka Broadband Corporation   Eureka Holdings, LLC   Eureka
Networks, LLC   Eureka Telecom of VA, Inc.   Heart of the Lakes Cable Systems,
Inc. Info-Highway International, Inc.   InfoHighway Communications Corporation  
InfoHighway of Virginia, Inc.   Iowa Telecom Data Services, L.C. Iowa Telecom
Technologies, LLC   IWA Services, LLC   KDL Holdings, LLC   McLeodUSA
Information Services LLC   McLeodUSA Purchasing, LLC   MPX, Inc.   Norlight
Telecommunications of Virginia, LLC   Oklahoma Windstream, LLC   Open Support
Systems, LLC    PaeTec Communications of Virginia, LLC   PAETEC Holding, LLC  
PAETEC iTEL, L.L.C.   PAETEC Realty LLC   PAETEC, LLC   PCS Licenses, Inc.  

 

 

Progress Place Realty Holding Company, LLC   RevChain Solutions, LLC   SM
Holdings, LLC   Southwest Enhanced Network Services, LLC   Talk America of
Virginia, LLC   Teleview, LLC   Texas Windstream, LLC   US LEC of Alabama LLC  
US LEC of Florida LLC   US LEC of South Carolina LLC   US LEC of Tennessee LLC  
US LEC of Virginia LLC   US Xchange Inc.   US Xchange of Illinois, L.L.C.   US
Xchange of Michigan, L.L.C.   US Xchange of Wisconsin, L.L.C.    Valor
Telecommunications of Texas, LLC   WIN Sales & Leasing, Inc.   Windstream
Alabama, LLC   Windstream Arkansas, LLC   Windstream Business Holdings, LLC  
Windstream BV Holdings, LLC Windstream Cavalier, LLC   Windstream Communications
Kerrville, LLC   Windstream Communications Telecom, LLC   Windstream CTC
Internet Services, Inc.   Windstream Direct, LLC   Windstream Eagle Holdings
LLC   Windstream Eagle Services, LLC   Windstream EN-TEL, LLC   Windstream
Finance Corp   Windstream Holding of the Midwest, Inc.   Windstream Iowa
Communications, LLC   Windstream Iowa-Comm, LLC  

 

 

 



Windstream KDL-VA, LLC   Windstream Kerrville Long Distance, LLC   Windstream
Lakedale Link, Inc. Windstream Lakedale, Inc. Windstream Leasing, LLC  
Windstream Lexcom Entertainment, LLC   Windstream Lexcom Long Distance, LLC  
Windstream Lexcom Wireless, LLC Windstream Montezuma, LLC   Windstream Network
Services of the Midwest, Inc. Windstream NorthStar, LLC   Windstream NuVox
Arkansas, LLC   Windstream NuVox Illinois, LLC   Windstream NuVox Indiana, LLC  
Windstream NuVox Kansas, LLC   Windstream NuVox Oklahoma, LLC   Windstream
Oklahoma, LLC   Windstream SHAL Networks, Inc.   Windstream SHAL, LLC  
Windstream Shared Services, LLC   Windstream South Carolina, LLC   Windstream
Southwest Long Distance, LLC   Windstream Sugar Land, LLC   Windstream Supply,
LLC Xeta Technologies, Inc.

 

 

EXHIBIT A-2

 

Non-Obligor Debtors

 

Windstream Holdings, Inc. 

American Telephone Company, LLC 

A.R.C. Networks, Inc. 

ATX Licensing, Inc. 

Birmingham Data Link, LLC 

BridgeCom International, Inc. 

Broadview Networks, Inc. 

Broadview NP Acquisition Corp. 

Business Telecom, LLC 

Cavalier Telephone Mid-Atlantic, L.L.C. 

Choice One Communications of New York Inc. 

Choice One Communications of Pennsylvania Inc. 

Choice One Communications Resale L.L.C. 

Conestoga Wireless Company 

Conversent Communications of New Jersey, LLC 

Conversent Communications of New York, LLC 

Conversent Communications of Pennsylvania, LLC 

Conversent Communications Resale L.L.C. 

CTC Communications Corporation 

D&E Wireless, Inc. 

Deltacom, LLC 

Earthlink Business, LLC 

Earthlink Carrier, LLC 

Eureka Telecom, Inc. 

Georgia Windstream, LLC 

Infocore, Inc. 

Intellifiber Networks, LLC 

LDMI Telecommunications, LLC 

Lightship Telecom, LLC 

MASSCOMM, LLC

 

 

 

McLeodUSA Telecommunications Services, L.L.C. 

Nashville Data Link, LLC 

Network Telephone, LLC 

PaeTec Communications, LLC 

Talk America, LLC 

The Other Phone Company, LLC 

TriNet, LLC 

TruCom Corporation 

US LEC Communications LLC 

US LEC of Georgia LLC 

US LEC of Maryland LLC 

US LEC of North Carolina LLC 

US LEC of Pennsylvania LLC 

US Xchange of Indiana, L.L.C. 

WaveTel NC License Corporation 

Windstream Accucomm Networks, LLC 

Windstream Accucomm Telecommunications, LLC 

Windstream Buffalo Valley, Inc. 

Windstream Communications, LLC 

Windstream Concord Telephone, LLC 

Windstream Conestoga, Inc. 

Windstream D&E Systems, LLC 

Windstream D&E, Inc. 

Windstream Florida, LLC 

Windstream Georgia Communications, LLC 

Windstream Georgia Telephone, LLC 

Windstream Georgia, LLC 

Windstream IT-Comm, LLC 

Windstream Kentucky East, LLC 

Windstream Kentucky West, LLC 

Windstream Lexcom Communications, LLC 

Windstream Mississippi, LLC

 

 

 

Windstream Missouri, LLC 

Windstream Nebraska, Inc. 

Windstream New York, Inc. 

Windstream Norlight, LLC 

Windstream North Carolina, LLC 

Windstream NTI, LLC 

Windstream NuVox Missouri, LLC 

Windstream NuVox Ohio, LLC 

Windstream NuVox, LLC 

Windstream of the Midwest, Inc. 

Windstream Ohio, LLC 

Windstream Pennsylvania, LLC 

Windstream Standard, LLC 

Windstream Systems of the Midwest, Inc. 

Windstream Western Reserve, LLC

 

 

 

EXHIBIT B

Uniti Parties

 

ANS Connect LLC 

Contact Network, LLC 

CSL Alabama System, LLC 

CSL Arkansas System, LLC 

CSL Capital, LLC 

CSL Florida System, LLC 

CSL Georgia Realty, LLC 

CSL Georgia System, LLC 

CSL Iowa System, LLC 

CSL Kentucky System, LLC 

CSL Mississippi System, LLC 

CSL Missouri System, LLC 

CSL National GP, LLC 

CSL National, LP 

CSL New Mexico System, LLC 

CSL North Carolina Realty GP, LLC 

CSL North Carolina Realty, LP 

CSL North Carolina System, LP 

CSL Ohio System, LLC 

CSL Oklahoma System, LLC 

CSL Realty, LLC 

CSL Tennessee Realty Partner, LLC 

CSL Tennessee Realty, LLC 

CSL Texas System, LLC 

Hunt Brothers of Louisiana, LLC 

Hunt Telecommunications, LLC 

Information Transport Solutions 

InLine Services, LLC 

Integrated Data Systems, LLC 

Nexus Systems, Inc.

 

 

 

Nexus Wireless, LLC 

PEG Bandwidth DC, LLC 

PEG Bandwidth DE, LLC 

PEG Bandwidth LA, LLC 

PEG Bandwidth MA, LLC 

PEG Bandwidth MD, LLC 

PEG Bandwidth MS, LLC 

PEG Bandwidth NJ, LLC 

PEG Bandwidth NY Telephone Corp. 

PEG Bandwidth PA, LLC 

PEG Bandwidth Services, LLC 

PEG Bandwidth TX, LLC 

PEG Bandwidth VA, LLC 

Southern Light, LLC 

Talk America Services, LLC 

Uniti Completed Towers LLC 

Uniti Dark Fiber LLC 

Uniti Fiber Holdings Inc. 

Uniti Fiber LLC 

Uniti Group Finance 2019 Inc. 

Uniti Group Finance Inc. 

Uniti Group LP 

Uniti Group LP LLC 

Uniti Holdings GP LLC 

Uniti Holdings LP 

Uniti LATAM GP LLC 

Uniti LATAM LP 

Uniti Leasing LLC 

Uniti Leasing MW LLC 

Uniti Leasing X LLC 

Uniti Leasing XI LLC 

Uniti Leasing XII LLC

 

 

 

Uniti QRS Holdings GP LLC 

Uniti QRS Holdings LP 

Uniti Towers LLC 

Uniti Towers NMS Holdings LLC 

Uniti Wireless Holdings LLC

 

 

 

EXHIBIT C


 

Restructuring Term Sheet

 

 

 

 



 

 

THIS CHAPTER 11 PLAN TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES
OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE MEANING OF
SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY
WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE.
NOTHING CONTAINED IN THIS CHAPTER 11 PLAN TERM SHEET SHALL BE AN ADMISSION OF
FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE EFFECTIVE DATE OF THE PLAN
SUPPORT AGREEMENT ON THE TERMS DESCRIBED HEREIN AND IN THE PLAN SUPPORT
AGREEMENT, DEEMED BINDING ON ANY OF THE PARTIES HERETO.

 

Chapter 11 Plan Term Sheet

INTRODUCTION

 

This Chapter 11 Plan Term Sheet (this “Plan Term Sheet”)1 describes the
financial restructuring of Windstream Holdings, Inc. (and, together with its
debtor subsidiaries, the “Debtors”). This Plan Term Sheet is being agreed to in
connection with the Debtors’ and the Consenting Creditors’ entry into that
certain Plan Support Agreement, dated as of March 2, 2020 (as may be further
amended, supplemented or modified pursuant to the terms thereof, the Plan
Support Agreement”),2 to which this Plan Term Sheet is attached as Exhibit A.
Pursuant to the Plan Support Agreement, the Debtors and the Consenting Creditors
have agreed to support the transactions contemplated therein and herein.

 

This Plan Term Sheet does not include a description of all of the terms,
conditions, and other provisions that are to be contained in the Definitive
Documents, which remain subject to negotiation and completion in accordance with
the Plan Support Agreement and applicable law. The Definitive Documents will not
contain any terms or conditions that are inconsistent with this Plan Term Sheet
or the Plan Support Agreement. This Plan Term Sheet incorporates the rules of
construction as set forth in section 102 of the Bankruptcy Code.

 

GENERAL PROVISIONS REGARDING THE RESTRUCTURING Chapter 11 Plan

1.       On the Plan Effective Date, or as soon as is reasonably practicable
thereafter, each holder of an Allowed Claim or Interest, as applicable, shall
receive under the Plan the treatment described in this Plan Term Sheet in full
and final satisfaction, settlement, release, and discharge of and in exchange
for such holder’s Allowed Claim or Interest, except to the extent different
treatment is agreed to by (a) the Reorganized Debtors, (b) the Required
Consenting Creditors, (c) the Requisite Backstop Parties, and (d) the holder of
such Allowed Claim or Interest, as applicable.

 

2.       For the avoidance of doubt, any action required to be taken by the
Debtors on the Plan Effective Date pursuant to this Plan Term Sheet may be taken
on the Plan Effective Date or as soon as is reasonably practicable thereafter. 

  

 

____________________ 

1This Plan Term Sheet reflects a settlement with respect to valuation solely for
purposes of the Plan contemplated by this Plan Term Sheet. Nothing herein shall
be construed or interpreted as a stipulation as to the value of the Debtors’
assets, enterprise value, or the collateral securing the First Lien Claims or
Second Lien Claims.

 

2Capitalized terms used but not defined in this Plan Term Sheet have the
meanings given to such terms in the Plan Support Agreement.

 

 

 

GENERAL PROVISIONS REGARDING THE RESTRUCTURING New Exit Facility

Prior to the Plan Effective Date, the Debtors will secure commitments to fund a
new money senior secured credit facility in an aggregate amount up to $3,250
million (the “New Exit Facility”), which will include the following facilities:

 

·      a revolving credit facility in an aggregate target principal amount of
$750 million, which will be undrawn on the Plan Effective Date and may include
(a) a letter of credit sub-facility up to an aggregate principal amount of $350
million to support obligations related to funding received from state and
federal broadband subsidy programs and (b) an additional letter of credit
sub-facility up to an aggregate principal amount of $50 million; and

 

·      a term loan facility in an aggregate principal amount up to $2,500
million (collectively, the “New Exit Facility Term Loan”), which will be funded
or distributed, as applicable, on the Plan Effective Date and (a) will include
$2,050 million in term loans (the “Required Exit Facility Term Loans”), (b) will
include $100 million in term loans (the “Midwest Notes Exit Facility Term
Loans”) that will be distributed to holders of Midwest Notes Claims in
accordance with this Plan Term Sheet, and (c) may include up to $350 million in
principal of additional term loans (the “Flex Exit Facility Term Loans”) at the
election of the Requisite Backstop Parties, in consultation with the Debtors, so
long as market conditions allow and the total cost of the Flex Exit Facility
Term Loans is less than an amount agreed to in writing (which may include
agreement by email of counsel to each of the parties) between the Debtors and
the Requisite Backstop Parties.

 

The interest rate, maturity date, and other terms of the New Exit Facility will
be consistent with this Plan Term Sheet and otherwise reasonably acceptable to
the Debtors, the Required Consenting Creditors, and the Requisite Backstop
Parties. If the Flex Exit Facility Term Loans are funded on the Plan Effective
Date, then, on the Plan Effective Date, the net proceeds thereof
(the “Distributable Flex Proceeds”) will be distributed to holders of Allowed
First Lien Claims in accordance with this Plan Term Sheet.

 

The Required Exit Facility Term Loans may reduced to an amount less than $2,050
million (the “Required Exit Facility Term Loans Target”) at the election of (a)
at least two members of the First Lien Ad Hoc Group holding a majority of the
aggregate amount of commitments under the Backstop Commitment Agreement (defined
below) held by all members of the First Lien Ad Hoc Group and (b) Elliott
(collectively, the “Requisite Backstop Parties”). To the extent the amount of
the Required Exit Facility Term Loans funded on the Plan Effective Date is lower
than the Required Exit Facility Term Loans Target, the Debtors will distribute
new term loans (the “First Lien Replacement Term Loans”) in an amount equal to
the difference between the Required Exit Facility Term Loans Target and the
amount of Required Exit Facility Term Loans actually

 

  

 

 

 

GENERAL PROVISIONS REGARDING THE RESTRUCTURING  

funded on the Plan Effective Date to holders of First Lien Claims in lieu of the
cash distributions set forth in this Plan Term Sheet that were otherwise
attributable to such difference; provided that the aggregate amount of the First
Lien Replacement Term Loans will not exceed an amount to be agreed by the
Requisite Backstop Parties and set forth in the Plan Supplement. The First Lien
Replacement Term Loans, as applicable, will rank pari passu with and will be
secured on substantially the same terms as the New Exit Facility Term Loan and
have the same terms as the New Exit Facility Term Loan or such other terms as
agreed by the Requisite Backstop Parties and the Debtors.

 

On the Plan Effective Date, the net cash proceeds of the Required Exit Facility
Term Loans (and all other cash on hand held by the Debtors as of the Plan
Effective Date) will be:

 

·      first, used to pay in full in cash Allowed DIP Claims, Allowed
Administrative Claims, Allowed Priority Tax Claims, Allowed Other Secured
Claims, Allowed Other Priority Claims, and executory contract and unexpired
lease cure claims as and to the extent that such Claims are required to be paid
in cash under the Plan;

 

·      second, used to fund a reserve sufficient to satisfy Allowed General
Unsecured Claims against any Non-Obligor Debtor;3

 

·      third, used to fund a reserve sufficient to satisfy any required cash
distributions to holders of Allowed Second Lien Claims and Allowed General
Unsecured Claims against any Obligor Debtor4 as set forth in this Plan Term
Sheet;

 

·      fourth, used, to the extent necessary, to fund a minimum cash balance for
the Reorganized Debtors in an aggregate amount equal to $75 million plus any
amounts received on account of GCI (as defined in the Uniti Term Sheet)
reimbursements and Cash Payments (as defined in the Uniti Term Sheet) received
by the Debtors on or before the Plan Effective Date (the “Minimum Cash
Balance”); and

 

·      fifth, distributed to holders of Allowed First Lien Claims in accordance
with this Plan Term Sheet (such distributed proceeds, the “Distributable Exit
Facility Proceeds”).

 

If any Backstop Party elects to fund the New Exit Facility (in whole or in
part), Elliott and any Consenting Creditor that is a member of the First Lien Ad
Hoc Group will each have the right to participate in such financing on the same
terms as each other Backstop Party that participates in the New Exit Facility. 

  

 

_____________________ 

3“Non-Obligor Debtor” means any Debtor listed on Exhibit A-2 to the Plan Support
Agreement.

 

4“Obligor Debtor” means any Debtor listed on Exhibit A-1 to the Plan Support
Agreement

 

 

 

GENERAL PROVISIONS REGARDING THE RESTRUCTURING New Common Stock Rights Offering

On the Plan Effective Date, the Debtors will consummate a $750 million common
equity rights offering (the “Rights Offering”) pursuant to which holders of
Allowed First Lien Secured Claims will be distributed subscription rights (the
“Subscription Rights”) to purchase the New Common Stock in accordance with this
Plan Term Sheet at a 37.5% discount to a stipulated equity value equal to $1,250
million (the “Plan Equity Value”). Both the amount of the Rights Offering and
the Plan Equity Value are subject to a proportionate downward adjustment
(the “Flex Adjustment”) in the event that the Flex Exit Facility Term Loans are
funded on the Plan Effective Date in a manner that preserves the 37.5% discount
to Plan Equity Value, as will be set forth in the Backstop Commitment Agreement.

 

Elliott and the members of the First Lien Ad Hoc Group (the “Backstop Parties”)
will backstop the Rights Offering. Within 10 days of the Agreement Effective
Date, the Debtors and the Backstop Parties will enter into a backstop commitment
agreement (including all schedules and exhibits thereto, the “Backstop
Commitment Agreement”) that will provide for, among other things, a backstop
commitment premium equal to 8% of the $750 million committed amount
(the “Backstop Premium”) payable in New Common Stock (calculated to reflect a
37.5% discount to Plan Equity Value) to the Backstop Parties on the Plan
Effective Date (or, as set forth in the Backstop Commitment Agreement, in cash
if the Plan Effective Date does not occur) and shall not be subject to any
reduction on account of the Flex Adjustment. Elliott will provide 52.5% of the
backstop commitments under the Backstop Commitment Agreement and the members of
the First Lien Ad Hoc Group (on a pro rata basis) will provide 47.5% of the
backstop commitments under the Backstop Commitment Agreement.

 

Without limiting the obligations of the Backstop Parties to fund the full amount
of the Rights Offering, the Backstop Parties will have the option to purchase up
to $375 million of the New Common Stock issued pursuant to the Rights Offering,
(the “Backstop Priority Tranche”) on a pro rata basis based on their backstop
commitments. Any rights not exercised by the Backstop Parties in the Backstop
Priority Tranche shall be available for distribution to holders of First Lien
Claims as set forth in this Plan Term Sheet. The “Distributable Subscription
Rights” shall mean the difference between (a) $750 million or, if the Flex Exit
Facility Term Loans are funded on the Effective Date, the adjusted amount of the
Rights Offering and (b) the amount of the Backstop Priority Tranche subscribed
by the Backstop Parties.

 

The New Common Stock issued to the Backstop Parties and holders of Allowed First
Lien Claims in connection with the Rights Offering will be subject to dilution
on account of the Backstop Premium and the Management Incentive Plan (as defined
below). The issuance of the Subscription Rights will be exempt from SEC
registration under applicable law. 

  

 

 

 

GENERAL PROVISIONS REGARDING THE RESTRUCTURING New Common Stock On the Plan
Effective Date, Reorganized Windstream shall issue a single class of common
equity interests (the “New Common Stock”).  The New Common Stock will be
distributed to holders of Allowed First Lien Claims in accordance with this Plan
Term Sheet and issued in connection with the Rights Offering and the Backstop
Premium. Cash on Hand Cash distributions in accordance with this Plan Term Sheet
shall be made from cash on hand as of the Plan Effective Date, including
proceeds from the New Exit Facility Term Loan and the Rights Offering.
Definitive Documents Any documents contemplated by this Plan Term Sheet,
including any Definitive Documents, that remain the subject of negotiation as of
the Agreement Effective Date shall be subject to the rights and obligations set
forth in Section 3 of the Plan Support Agreement.  Failure to reference such
rights and obligations as it relates to any document referenced in this Plan
Term Sheet shall not impair such rights and obligations. Tax Matters The Parties
will work together in good faith and will use commercially reasonable efforts to
structure and implement the Restructuring Transactions in a tax-efficient and
cost-effective manner for the Debtors and to preserve the real estate investment
trust structure of Uniti Group, Inc.; provided, that such structure shall be
reasonably acceptable to the Debtors, the Required Consenting Creditors and the
Requisite Backstop Parties. Vesting of Debtors’ Property The property of each
Debtor’s estate shall vest in each respective Reorganized Debtor on and after
the Plan Effective Date free and clear (except as provided in the Plan) of
liens, claims, charges, and other encumbrances.

  

 

TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE PLAN Class No. Type
of Claim Treatment Impairment / Voting Unclassified Non-Voting Claims N/A DIP
Claims On the Plan Effective Date, each holder of an Allowed DIP Claim shall
receive payment in full in cash. N/A N/A Administrative Claims On the Plan
Effective Date, each holder of an Allowed Administrative Claim shall receive
payment in full in cash. N/A

  

 

 

 

TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE PLAN N/A Priority Tax
Claims On the Plan Effective Date, each holder of an Allowed Priority Tax Claim
shall receive treatment in a manner consistent with section 1129(a)(9)(C) of the
Bankruptcy Code. N/A Classified Claims and Interests of the Debtors Class 1
Other Secured Claims On the Plan Effective Date, each holder of an Allowed Other
Secured Claim shall receive, at the Debtors’ option, in consultation with the
Required Consenting Creditors and the Requisite Backstop Parties:  (a) payment
in full in cash; (b) the collateral securing its Allowed Other Secured Claim;
(c) Reinstatement of its Allowed Other Secured Claim; or (d) such other
treatment rendering its Allowed Other Secured Claim unimpaired in accordance
with section 1124 of the Bankruptcy Code. Unimpaired / Deemed to Accept Class 2
Other Priority Claims Each holder of an Allowed Other Priority Claim shall
receive treatment in a manner consistent with section 1129(a)(9) of the
Bankruptcy Code. Unimpaired / Deemed to Accept Class 3 First Lien Claims On the
Plan Effective Date, each holder of an Allowed First Lien Claim shall receive
its pro rata share of: (a) 100% of the New Common Stock, subject to dilution on
account of the Rights Offering, the Backstop Premium, and the Management
Incentive Plan; (b) cash in an amount equal to the sum of (i) the Distributable
Exit Facility Proceeds, (ii) the Distributable Flex Proceeds, (iii) the cash
proceeds of the Rights Offering, and (iv) all other cash held by the Debtors as
of the Plan Effective Date in excess of the Minimum Cash Balance; (c) the
Distributable Subscription Rights; and (d) as applicable, the First Lien
Replacement Term Loans. Impaired / Entitled to Vote Class 4 Midwest Notes Claims
On the Plan Effective Date, each holder of an Allowed Midwest Notes Claim shall
receive its pro rata share of the Midwest Notes Exit Facility Term Loans, the
principal amount of which shall in no event exceed $100 million. Impaired /
Entitled to Vote

  

 

 

 

TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE PLAN Class 5 Second
Lien Claims

If holders of Allowed Second Lien Claims vote as a class to accept the Plan, on
the Plan Effective Date, each holder of an Allowed Second Lien Claim shall
receive cash in an amount equal to $0.00125 for each $1.00 of Allowed Second
Lien Claims.

 

If holders of Allowed Second Lien Claims vote as a class to reject the Plan, on
the Plan Effective Date, each holder of an Allowed Second Lien Claim shall
receive treatment consistent with section 1129(a)(7) of the Bankruptcy Code. 

Impaired / Entitled to Vote Class 6A Obligor General Unsecured Claims

If holders of Allowed General Unsecured Claims against Obligor Debtors vote as a
class to accept the Plan, on the Plan Effective Date, each holder of an Allowed
General Unsecured Claim against any Obligor Debtor shall receive cash in an
amount equal to $0.00125 for each $1.00 of such Allowed General Unsecured
Claims.

 

If holders of Allowed General Unsecured Claims against Obligor Debtors vote as a
class to reject the Plan, on the Plan Effective Date, each holder of such an
Allowed General Unsecured Claim against any Obligor Debtor shall receive
treatment consistent with section 1129(a)(7) of the Bankruptcy Code. 

Impaired / Entitled to Vote Class 6B Non-Obligor General Unsecured Claims On the
later of the Plan Effective Date or the date that such Allowed General Unsecured
Claim becomes due in the ordinary course of the Debtors’ or Reorganized Debtors’
business, each holder of an Allowed General Unsecured Claim against any
Non-Obligor Debtor shall, at the election of the Requisite Backstop Parties, in
consultation with the Debtors, be (a) Reinstated or (b) paid in full in Cash.
Unimpaired / Deemed to Accept Class 7 Intercompany Claims On the Plan Effective
Date, each Allowed Intercompany Claim shall be Reinstated, distributed,
contributed, set off, settled, canceled and released, or otherwise addressed at
the option of the Debtors in consultation with the Required Consenting Creditors
and Requisite Backstop Parties. Impaired / Deemed to Reject or Unimpaired /
Deemed to Accept

   

 

 

 

TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE PLAN Class 8
Intercompany Interests Other Than in Windstream Intercompany Interests shall
receive no recovery or distribution and be Reinstated solely to the extent
necessary to maintain the Debtors’ corporate structure. Impaired / Deemed to
Reject or Unimpaired / Deemed to Accept Class 9 Interests in Windstream On the
Plan Effective Date, each holder of an Interest in Windstream shall have such
Interest cancelled, released, and extinguished without any distribution.
Impaired / Deemed to Reject

  

 

GENERAL PROVISIONS REGARDING THE PLAN Subordination The classification and
treatment of Claims under the Plan shall conform to the respective contractual,
legal, and equitable subordination rights of such Claims, and any such rights
shall be settled, compromised, and released pursuant to the Plan. Restructuring
Transactions The Confirmation Order shall be deemed to authorize, among other
things, all actions as may be necessary or appropriate to effectuate any
transaction described in, approved by, contemplated by, or necessary to
consummate the Plan and the Restructuring Transactions therein.  On the Plan
Effective Date, the Debtors, as applicable, shall issue all securities, notes,
instruments, certificates, and other documents required to be issued pursuant to
the Restructuring Transactions. Cancellation of Notes, Instruments,
Certificates, and Other Documents On the Plan Effective Date, except to the
extent otherwise provided in this Plan Term Sheet or the Plan, all notes,
instruments, certificates, and other documents evidencing Claims or Interests,
including credit agreements and indentures, shall be canceled, and the Debtors’
obligations thereunder or in any way related thereto shall be deemed satisfied
in full and discharged. Issuance of New Securities; Execution of the Definitive
Documents On the Plan Effective Date, the Debtors or Reorganized Debtors, as
applicable, shall issue all securities, notes, instruments, certificates, and
other documents required to be issued pursuant to the Restructuring
Transactions.

  

 

 

 

GENERAL PROVISIONS REGARDING THE PLAN Executory Contracts and Unexpired Leases
The Plan will provide that the executory contracts and unexpired leases that are
not rejected as of the Plan Effective Date (either pursuant to the Plan or a
separate motion) will be deemed assumed pursuant to section 365 of the
Bankruptcy Code.  No executory contract or unexpired lease shall be assumed or
rejected without the written consent of the Required Consenting Creditors and
the Requisite Backstop Parties.  For the avoidance of doubt, cure costs may be
paid in installments following the Plan Effective Date in a manner consistent
with the Bankruptcy Code. Retention of Jurisdiction The Plan will provide that
the Bankruptcy Court shall retain jurisdiction for usual and customary matters.
Discharge of Claims and Termination of Interests Pursuant to section 1141(d) of
the Bankruptcy Code and except as otherwise specifically provided in the Plan or
in any contract, instrument, or other agreement or document created pursuant to
the Plan, the distributions, rights, and treatment that are provided in the Plan
shall be in complete satisfaction, discharge, and release, effective as of the
Plan Effective Date, of Claims (including any Intercompany Claims that the
Debtors resolve or compromise after the Plan Effective Date), Interests, and
Causes of Action of any nature whatsoever, including any interest accrued on
Claims or Interests from and after the Petition Date, whether known or unknown,
against, liabilities of, liens on, obligations of, rights against, and Interests
in the Debtors or any of their assets or properties, regardless of whether any
property shall have been distributed or retained pursuant to the Plan on account
of such Claims and Interests, including demands, liabilities, and Causes of
Action that arose before the Plan Effective Date, any liability (including
withdrawal liability) to the extent such Claims or Interests relate to services
that employees of the Debtors have performed prior to the Plan Effective Date
and that arise from a termination of employment, any contingent or
non-contingent liability on account of representations or warranties issued on
or before the Plan Effective Date, and all debts of the kind specified in
sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case whether
or not (a) a Proof of Claim based upon such debt or right is filed or deemed
filed pursuant to section 501 of the Bankruptcy Code, (b) a Claim or Interest
based upon such debt, right, or Interest is Allowed pursuant to section 502 of
the Bankruptcy Code, or (c) the holder of such a Claim or Interest has accepted
the Plan.  The Confirmation Order shall be a judicial determination of the
discharge of all Claims and Interests subject to the occurrence of the Plan
Effective Date. Releases by the Debtors Pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, on and after the Plan
Effective Date, each Released Party is deemed released and discharged by the
Debtors, the Reorganized Debtors, and their Estates from any and all Causes of
Action, including any derivative claims, asserted by or on behalf of the
Debtors, that the Debtors, the Reorganized Debtors, or their Estates would have
been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the holder of any Claim against or Interest in a
Debtor or other Entity,

  

 

 

 

GENERAL PROVISIONS REGARDING THE PLAN   based on or relating to or in any manner
arising from in whole or in part, the Debtors, the Debtors’ in- or out-of-court
restructuring efforts, intercompany transactions, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, or filing of the Plan
Support Agreement, the Disclosure Statement, the DIP Facility, the Plan, the
Rights Offering, the New Exit Facility, or any Restructuring Transaction,
contract, instrument, release, or other agreement or document created or entered
into in connection with the Plan Support Agreement, the Backstop Commitment
Agreement, the Disclosure Statement, the DIP Facility, the Rights Offering, the
New Exit Facility, or the Plan, the filing of the Chapter 11 Cases, the pursuit
of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance or distribution of securities
pursuant to the Plan, or the distribution of property under the Plan or any
other related agreement, or upon any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Plan
Effective Date. Releases by Holders of Claims and Interests As of the Plan
Effective Date, each Releasing Party is deemed to have released and discharged
each Debtor, Reorganized Debtor, and Released Party from any and all Causes of
Action, whether known or unknown, including any derivative claims, asserted on
behalf of the Debtors, that such Entity would have been legally entitled to
assert (whether individually or collectively), based on or relating to or in any
manner arising from, in whole or in part, the Debtors, the Debtors’ in- or
out-of-court restructuring efforts, intercompany transactions, the Chapter 11
Cases, the formulation, preparation, dissemination, negotiation, or filing of
the Plan Support Agreement, the Backstop Commitment Agreement, the Disclosure
Statement, the DIP Facility, the Plan, the Rights Offering, the New Exit
Facility,  or any Restructuring Transaction, contract, instrument, release, or
other agreement or document created or entered into in connection with the Plan
Support Agreement, the Disclosure Statement, the DIP Facility, the Rights
Offering, the New Exit Facility, or the Plan, the filing of the Chapter 11
Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or
distribution of securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement, or upon any other related act or
omission, transaction, agreement, event, or other occurrence taking place on or
before the Plan Effective Date. Exculpation Except as otherwise specifically
provided in the Plan, no Exculpated Party shall have or incur, and each
Exculpated Party is released and exculpated from any Cause of Action for any
claim related to any act or omission in connection with, relating to or arising
out of the Chapter 11 Cases, the formulation, preparation, dissemination,
negotiation, or filing of the Plan Support Agreement and related prepetition
transactions, the Disclosure Statement, the Plan, the DIP Facility, the Rights
Offering, the New Exit Facility, or any Restructuring Transaction, contract,
instrument, release or other agreement or document created or entered into in
connection with the Disclosure Statement, the DIP Facility, the Rights Offering,
the New Exit

  

 

 

 

GENERAL PROVISIONS REGARDING THE PLAN   Facility, or the Plan, the filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance of
securities pursuant to the Plan, or the distribution of property under the Plan
or any other related agreement, except for claims related to any act or omission
that is determined in a final order to have constituted actual fraud or gross
negligence, but in all respects such Entities shall be entitled to reasonably
rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan.  The Exculpated Parties have, and upon
completion of the Plan shall be deemed to have, participated in good faith and
in compliance with the applicable laws with regard to the solicitation of votes
and distribution of consideration pursuant to the Plan and, therefore, are not,
and on account of such distributions shall not be, liable at any time for the
violation of any applicable law, rule, or regulation governing the solicitation
of acceptances or rejections of the Plan or such distributions made pursuant to
the Plan. Injunction Except as otherwise expressly provided in the Plan or for
obligations issued or required to be paid pursuant to the Plan or the
Confirmation Order, all Entities who have held, hold, or may hold Claims or
Interests that have been released, discharged, or are subject to exculpation are
permanently enjoined, from and after the Plan Effective Date, from taking any of
the following actions against, as applicable, the Debtors, the Reorganized
Debtors, the Exculpated Parties, or the Released Parties:  (a) commencing or
continuing in any manner any action or other proceeding of any kind on account
of or in connection with or with respect to any such Claims or Interests; (b)
enforcing, attaching, collecting, or recovering by any manner or means any
judgment, award, decree, or order against such Entities on account of or in
connection with or with respect to any such Claims or Interests; (c) creating,
perfecting, or enforcing any encumbrance of any kind against such Entities or
the property or the estates of such Entities on account of or in connection with
or with respect to any such Claims or Interests; (d) asserting any right of
setoff, subrogation, or recoupment of any kind against any obligation due from
such Entities or against the property of such Entities on account of or in
connection with or with respect to any such Claims or Interests unless such
holder has filed a motion requesting the right to perform such setoff on or
before the Plan Effective Date, and notwithstanding an indication of a claim or
interest or otherwise that such holder asserts, has, or intends to preserve any
right of setoff pursuant to applicable law or otherwise; and (e) commencing or
continuing in any manner any action or other proceeding of any kind on account
of or in connection with or with respect to any such Claims or Interests
released or settled pursuant to the Plan. Releasing Parties, Released Parties,
and Exculpated Parties As used in this Plan Term Sheet, the term “Released
Parties” means, collectively, and in each case in its capacity as such:  (a) the
Consenting Creditors; (b) the Backstop Parties; (c) the Uniti Parties; (d) the
indenture trustees and administrative agents under the Debtors’ prepetition
Secured credit agreement and secured notes indentures; (e) the DIP Lenders; (f)
the DIP Agent; and (f) with respect to each of the Debtors, the Reorganized

  

 

 

 

GENERAL PROVISIONS REGARDING THE PLAN  

Debtors, and each of the foregoing Entities in clauses (a) through (f), such
Entity and its current and former Affiliates and subsidiaries, and such
Entities’ and their current and former Affiliates’ and subsidiaries’ current and
former directors, managers, officers, equity holders (regardless of whether such
interests are held directly or indirectly), predecessors, successors, and
assigns, subsidiaries, and each of their respective current and former equity
holders, officers, directors, managers, principals, members, employees, agents,
advisory board members, financial advisors, partners, attorneys, accountants,
investment bankers, consultants, representatives, and other professionals.

 

As used in this Plan Term Sheet, the term “Releasing Parties” means,
collectively, (a) the Consenting Creditors; (b) the Backstop Parties; (c) the
Uniti Parties; (d) the indenture trustees and administrative agents under the
Debtors’ prepetition Secured loans and notes; (e) the DIP Lenders; (f) the DIP
Agent; (g) all holders of Claims or Interests that vote to accept or are deemed
to accept the Plan; (h) all holders of Claims or Interests that abstain from
voting on the Plan and who do not affirmatively opt out of the releases provided
by the Plan by checking the box on the applicable ballot indicating that they
opt not to grant the releases provided in the Plan; (i) all holders of Claims or
Interests that vote to reject the Plan or are deemed to reject the Plan and who
do not affirmatively opt out of the releases provided by the Plan by checking
the box on the applicable ballot indicating that they opt not to grant the
releases provided in the Plan; and (j) with respect to each of the Debtors, the
Reorganized Debtors, and each of the foregoing Entities in clauses (a) through
(i), such Entity and its current and former Affiliates and subsidiaries, and
such Entities’ and their current and former Affiliates’ and subsidiaries’
current and former directors, managers, officers, equity holders (regardless of
whether such interests are held directly or indirectly), predecessors,
successors, and assigns, subsidiaries, and each of their respective current and
former equity holders, officers, directors, managers, principals, members,
employees, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives, and
other professionals, each in their capacity as such collectively.

 

As used in this Plan Term Sheet, the term “Exculpated Parties” means
collectively, and in each case in its capacity as such: (a) the Debtors; (b) any
official committees appointed in the Chapter 11 Cases and each of their
respective members; and (c) the Consenting Creditors; (d) the DIP Lenders;
(e) the DIP Agent; (f) the Backstop Parties; and (g)  with respect to each of
the foregoing, such Entity and its current and former Affiliates, and such
Entity’s and its current and former Affiliates’ current and former equity
holders, subsidiaries, officers, directors, managers, principals, members,
employees, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives, and
other professionals, each in their capacity as such. 

  

 

 

 

OTHER MATERIAL PROVISIONS REGARDING THE RESTRUCTURING Governance The new board
of directors of Reorganized Windstream (the “New Board”) shall be appointed by
Requisite Backstop Parties and the identities of directors on the New Board
shall be set forth in the Plan Supplement to the extent known at the time of
filing.  Corporate governance for Reorganized Windstream and its subsidiaries,
including charters, bylaws, operating agreements, or other organization
documents, as applicable (the “New Organizational Documents”), shall be
consistent with this Plan Term Sheet and section 1123(a)(6) of the Bankruptcy
Code and shall be  consistent with the terms and conditions to be set forth in a
term sheet (the “Governance Term Sheet”) to be mutually agreed by Requisite
Backstop Parties on or before March 15, 2020. Exemption from SEC Registration
The issuance of all securities under the Plan will be exempt from SEC
registration under applicable law.  Registration rights, if any, to be provided
to the Backstop Parties and the Required Consenting First Lien Creditors will be
set forth in the Governance Term Sheet. Employment Obligations Pursuant to the
Plan Support Agreement and this Plan Term Sheet, the Consenting Creditors
consent to the continuation of the Debtors’ wages, compensation, and benefits
programs according to existing terms and practices, including executive
compensation programs and any motions in the Bankruptcy Court for approval
thereof.  On the Plan Effective Date, the Debtors shall assume all employment
agreements, indemnification agreements, or other agreements entered into with
current and former employees as set forth in the Plan Supplement.
Indemnification Obligations Consistent with applicable law, all indemnification
provisions in place as of the Plan Effective Date (whether in the by-laws,
certificates of incorporation or formation, limited liability company
agreements, other organizational documents, board resolutions, indemnification
agreements, employment contracts, or otherwise) for current and former
directors, officers, managers, employees, attorneys, accountants, investment
bankers, and other professionals of the Debtors, as applicable, shall survive
the effectiveness of the Restructuring Transactions on terms no less favorable
to such current and former directors, officers, managers, employees, attorneys,
accountants, investment bankers, and other professionals of the Debtors than the
indemnification provisions in place prior to the Plan Effective Date. Management
Incentive Plan The Parties agree there will be a customary management incentive
plan, the terms of which are under discussion and will be set forth, at the
latest, in the Plan Supplement (the “Management Incentive Plan”). Retained
Causes of Action The Reorganized Debtors, as applicable, shall retain all rights
to commence and pursue any Causes of Action, other than any Causes of Action
that the Debtors have released pursuant to the release and exculpation
provisions outlined in this Plan Term Sheet and implemented pursuant to the
Plan.

  

 

 

 

OTHER MATERIAL PROVISIONS REGARDING THE RESTRUCTURING Conditions Precedent to
Restructuring

The following shall be conditions to the Plan Effective Date (the “Conditions
Precedent”):

 

(a)       the Bankruptcy Court shall have entered the Confirmation Order, which
shall:

 

(i)       be in form and substance consistent with the Plan Support Agreement;

 

(ii)       authorize the Debtors to take all actions necessary to enter into,
implement, and consummate the contracts, instruments, releases, leases,
indentures, and other agreements or documents created in connection with the
Plan;

 

(iii)       decree that the provisions in the Confirmation Order and the Plan
are nonseverable and mutually dependent;

 

(iv)       authorize the Debtors, as applicable/necessary, to: (a) implement the
Restructuring Transactions, including the Rights Offering; (b) issue the New
Common Stock pursuant to the exemption from registration under the Securities
Act provided by section 1145 of the Bankruptcy Code or other exemption from such
registration or pursuant to one or more registration statements; (c) make all
distributions and issuances as required under the Plan, including cash and the
New Common Stock; and (d) enter into any agreements, transactions, and sales of
property as set forth in the Plan Supplement, including the New Exit Facility
and the Management Incentive Plan;

 

(v)       authorize the implementation of the Plan in accordance with its terms;
and

 

(vi)       provide that, pursuant to section 1146 of the Bankruptcy Code, the
assignment or surrender of any lease or sublease, and the delivery of any deed
or other instrument or transfer order, in furtherance of, or in connection with
the Plan, including any deeds, bills of sale, or assignments executed in
connection with any disposition or transfer of assets contemplated under the
Plan, shall not be subject to any stamp, real estate transfer, mortgage
recording, or other similar tax;

 

(b)       the Debtors shall have obtained all authorizations, consents,
regulatory approvals, rulings, or documents that are necessary to implement and
effectuate the Plan;

 

(c)       the final version of the Plan Supplement and all of the schedules,
documents, and exhibits contained therein shall have been filed in a 

  

 

 

 

OTHER MATERIAL PROVISIONS REGARDING THE RESTRUCTURING  

manner consistent in all material respects with the Plan Support Agreement, this
Plan Term Sheet, and the Plan;

 

(d)       the Plan Support Agreement shall remain in full force and effect and
shall not have been terminated;

 

(e)       the final order approving the DIP Facility shall remain in full force
and effect;

 

(f)       the Bankruptcy Court shall have entered the BCA Approval Order;

 

(g)       the Backstop Commitment Agreement shall remain in full force and
effect and shall not have been terminated;

 

(h)       the Rights Offering shall have been consummated and shall have been
conducted in accordance with the procedures set forth in the Plan;

 

(i)       the Uniti Transactions shall have been consummated;

 

(j)       the documentation related to the New Exit Facility shall have been
duly executed and delivered by all of the Entities that are parties thereto and
all conditions precedent (other than any conditions related to the occurrence of
the Plan Effective Date) to the effectiveness of the New Exit Facility shall
have been satisfied or duly waived in writing in accordance with the terms of
each of the New Exit Facility and the closing of the New Exit Facility shall
have occurred;

 

(k)       all actions, documents, certificates, and agreements necessary to
implement the Plan (including any documents contained in the Plan Supplement)
shall have been effected or executed and delivered to the required parties and,
to the extent required, filed with the applicable governmental units, in
accordance with applicable laws and shall comply with the consent rights set
forth in the Plan Support Agreement;

 

(l)       all professional fees and expenses of retained professionals that
require the Bankruptcy Court’s approval shall have been paid in full or amounts
sufficient to pay such fees and expenses after the Plan Effective Date shall
have been placed in a professional fee escrow account pending the Bankruptcy
Court’s approval of such fees and expenses;

 

(m)       all professional fees and expenses and of the advisors to the
Consenting Creditors and the Backstop Parties shall have been paid in full in
accordance with the Plan Support Agreement; and

 

(n)       the Debtors shall have implemented the Restructuring Transactions and
all transactions contemplated in this Plan Term Sheet in a manner consistent
with the Plan Support Agreement, this Plan Term Sheet, and the Plan. 

Waiver of Conditions Precedent to the Plan Effective Date The Debtors, with the
prior consent of the Required Consenting Creditors and the Requisite Backstop
Parties, may waive any one or more of the

  

 

 

 

OTHER MATERIAL PROVISIONS REGARDING THE RESTRUCTURING   Conditions Precedent to
the Plan Effective Date; provided that any waiver of (i) above shall also
require the the prior consent of the Uniti Parties.

  

 

 

 

EXHIBIT D


 

 Uniti Term Sheet

 

 

 

Uniti Term Sheet1

 

Financial Terms

 

Uniti GCI Commitment

·      Uniti commits to fund up to an aggregate of $1.75 billion of Growth
Capital Improvements (“GCI”) through December 2029 based on the following
calendar year schedule:

 

o       Year 1: $125 million2

 

o       Years 2-5: $225 million per year

 

o       Years 6-7: $175 million per year

 

o       Years 8-10: $125 million per year

 

·      “GCI” means long-term, value-accretive fiber and related assets
(including buildings, conduit, poles, easements, right of ways, permits and
fixed wireless towers) in ILEC and CLEC territories owned by Uniti and leased by
Windstream consistent with the historical categorization of fiber and other TCI
Replacements in the current Master Lease; provided that, for the avoidance of
doubt, GCIs shall not include copper Tenant Capital Improvements as defined in
the Master Lease or maintenance and repair capex or opex and shall not include
CLEC fiber to CLEC fiber replacements in excess of $70 million in the aggregate
from the Effective Date to April 30, 20303 and shall only include capital
improvements that qualify as “real property” for purposes of section 856 of the
Internal Revenue Code, which shall include any capital improvements specifically
listed as “real property” in the IRS private letter ruling received by
Windstream in connection with the original spin-off of Uniti and such assets
included on a schedule to the definitive lease agreements

 

·      Windstream may credit any cumulative GCI expenditures in excess of the
foregoing annual amounts towards the reimbursable amount in a subsequent period,
or roll unspent annual GCI into the following annual funding period (including
the period from January 1, 2030 – April 30, 2030) but not into any renewal term,
provided that in no calendar year will Uniti’s funding commitment exceed $250
million, subject to payment terms for Year 1 as set forth in footnote 2

 

·      With respect to each installment of funds constituting GCI funding by
Uniti (each such installment, a “Funded Amount”), beginning on the date that is
12 months following each such funding disbursement by Uniti (the “In Service
Date”) and ending on April 30, 2030, rent on such Funded Amount (the “GCI Rent”)
will accrue at the Annualized 

_______________________



1Unless otherwise noted, capitalized terms used and not immediately defined
herein shall have the meanings ascribed to them at a later point in this Term
Sheet, the current Master Lease between Holdings and Uniti, or the agreement to
which this Term Sheet is attached.

 

2For avoidance of doubt, Year 1 means calendar year 2020 and if Windstream
emerges from bankruptcy after September 30, 2020, GCI expenditures incurred by
Windstream prior to emergence will be reimbursed by Uniti within 12 months post
emergence, starting in the month following the date of emergence and in equal
monthly installments in accordance with the payment terms herein.  If Windstream
emerges prior to September 30, 2020, Uniti shall reimburse all GCI expenditures
incurred by Windstream prior to emergence at emergence.

 

3The Parties acknowledge and agree that expenditures incurred before the
Effective Date in connection with CLEC to CLEC fiber replacements are eligible
for reimbursement as GCIs, subject to the $70 million aggregate limit set forth
herein

  

 

 

 

Capitalization Rate (as defined below):

 

o      The Annualized Capitalization Rate for any given Funded Amount will be
8.0% payable beginning one year following the In Service Date of such Funded
Amount

 

o      For any given Funded Amount, the Annualized Capitalization Rate will be
100.5% of the Annualized Capitalization Rate for such Funded Amount as of the
same month during the preceding year4

 

·      GCI commitments will be subject to GCI Review Standards and Windstream
maintaining ongoing lease compliance

 

For GCI fiber deployments in CLEC territories that have previously been
identified to Uniti in Windstream’s GCI forecast only, Uniti will have the
option to require that such deployment be engaged in jointly, with both
Windstream and Uniti deploying the new fiber.  In these instances, Uniti agrees
to fund 50% of the total cost to deploy the CLEC fiber, with any strands in
excess of the original count contemplated by Windstream to be owned and operated
by Uniti.  An initial payment will be made by Uniti at the beginning of the
construction project based on costs agreed upon by the Parties and Uniti will
bear 50% of the total cost of any overage therefrom, which will be paid by Uniti
upon completion of the project.  For the remaining 50% of costs related to these
GCI fiber deployments, such costs and expenditures will be included in the GCI
program described above.  The Parties agree that any fiber strands paid for by
Uniti, and owned and operated by Uniti, will be excluded from the Renewal Rent. 

Equipment Loan Program

·      During the GCI funding period (including January – April 2030), and in
lieu of GCI commitments, Uniti will provide up to $125 million in the aggregate
in the form of loans for equipment purchases by Windstream that Windstream
demonstrates in reasonable detail is related to network upgrades or customer
premises equipment to be used in connection with the operation of assets subject
to either Lease; provided that, and subject to footnote 2, Uniti’s total funding
commitment in any calendar year for both GCIs and equipment loans will not
exceed $250 million and the equipment loan commitment will not exceed $25
million in any single year

 

·      Uniti will have a first lien on the equipment purchased via this program
and financing documents will contain other customary terms and other conditions

 

·      Interest shall accrue at 8%

 

·      Windstream will repay the amounts outstanding on equipment loans without
incurring any early prepayment penalties and otherwise on customary terms and
conditions for similar financing transactions; provided that the Parties agree
to use commercially reasonable efforts to enter into terms that provide for
repayment of the equipment loans at a date that is the earlier of: (i) the
expiration or earlier termination of the ILEC Lease or the CLEC Lease, as
applicable; (ii) the later of (a) extinguishment of the useful life 

__________________ 

4For the avoidance of doubt, the Annualized Capitalization Rate for any given
Funded Amount will be: 8.0000%, 8.0400%, 8.0802%, 8.1206%, 8.1612%, 8.2020%,
8.2430%, 8.2842%, 8.3257%, and 8.3673% for months 1-12, 13-24, 25-36, 37-48,
49-60, 61-72, 73-84, 85-96, 97-108, and 109-120, respectively, following the In
Service Date of such Funded Amount, but in no event will any GCI Rent accrue
beyond April 30, 2030.

 

 

 

 

·      of the assets or (b) the retirement of such assets from in-service; or
(iii) April 30, 2030

 

All equipment loans will be cross-defaulted with the ILEC Lease and/or the CLEC
Lease, as applicable, so long as Windstream is the tenant under the ILEC Lease
and/or the CLEC Lease 

GCI Payment Terms

·      On the 15th calendar day of each month, Windstream will provide Uniti a
GCI report for the ILEC and CLEC Leases for the prior month and the amount of
reimbursement Windstream seeks (“Requested Funding Amount”). For purposes of
clarification, GCI funding shall be a reimbursement of actual costs incurred by
Windstream

 

·      Within 30 days after Windstream submits the Requested Funding Amount and
the required supporting documentation5 to Uniti, Uniti will pay to Windstream
the Requested Funding Amount for the prior month

 

·      The Annualized Capitalization Rate will be payable by Windstream to Uniti
on the 5th Business Day of each month following the first anniversary In Service
Date for such Funded Amount

 

·      Title to any assets funded pursuant to the Uniti GCI commitment will be
owned by Uniti upon such funding 

Asset Purchase Terms

·      Uniti shall consummate a sale of common stock yielding proceeds at least
equal to, and Uniti shall pay to the subsidiary or subsidiaries of Windstream
designated by the mutual agreement of the Debtors, the Required Consenting First
Lien Creditors, and the Requisite Backstop Parties (as defined in the Backstop
Commitment Agreement) $244,549,865.10 in cash (the “Purchase Amount”), which
shall be funded through and conditioned upon the closing of a purchase of Uniti
common stock yielding net cash proceeds to Uniti equal to or in excess of such
amount (the “Uniti Stock Sale”)

 

·      Uniti will acquire the following:

 

o      Windstream dark fiber IRU contracts currently generating an estimated $21
million of EBITDA; and reversion of rights to 1.8 million Uniti-owned
Windstream-leased (“UOWL”) fiber strand miles

 

§  1.8 million UOWL fiber strand miles consists of 1.4 million unutilized fiber
strand miles and 0.4 million fiber strand miles associated with dark fiber IRU
contracts transferred from Windstream to Uniti

 

o      Uniti will pay to Windstream operating & maintenance (“O&M”) equal to
$350 per route mile on any additional route miles sold above and beyond the
route miles currently utilized by dark fiber IRU contracts

 

o      Uniti will report new sales, including fiber strand metrics, on a monthly
basis to Windstream by the 15th day of each month for the prior month’s results

 

·      Uniti will also acquire (the “Fiber IRU Acquisition”):

 

o      Certain Windstream-owned assets (the “Acquired Assets”) and certain fiber
IRU contracts currently generating $8 million of annual EBITDA at a purchase
price of $40 million in cash paid up front at the Effective Date to the
subsidiary 

  

 

_____________________ 

5Forms of supporting documentation to be agreed in connection with definitive
documentation.

 

  

 

 

 

 

or subsidiaries of Windstream designated by the mutual agreement of the Debtors,
the Required Consenting First Lien Creditors, and the Requisite Backstop Parties

 

o      The Acquired Assets consist of 0.4 million Windstream-owned fiber strand
miles covering 4,100 route miles, subject to a grant of an IRU to Windstream
described below on currently utilized Windstream strands and incremental
retained strands:

 

§  Consists of 0.3 million unutilized fiber strand miles and 0.1 million fiber
strand miles associated with dark fiber IRU contracts

 

§  Uniti to pay Windstream O&M equal to $350 per route mile on any route miles
sold after the Effective Date, provided that Uniti will not pay O&M associated
with the dark fiber IRU contracts transferred to Uniti

 

§  Uniti will report new sales, including fiber strand metrics, monthly to
Windstream by the 15th day of each month for the prior month’s results

 

·      In connection with the foregoing acquisitions by Uniti:

 

o      Windstream will retain 12 fiber strands beyond what Windstream is
utilizing today; provided, that if there are less than 24 unused fiber strands
in a particular segment, Windstream and Uniti will split such fiber strands in
accordance with Schedule A

 

o      The Renewal Rent during each Renewal Period will exclude the 1.4 million
fiber strand miles and the 0.4 million fiber strand miles associated with UOWL
dark fiber IRU contracts

 

In the event that the Fiber IRU Acquisition is consummated, for the Acquired
Assets only, Uniti will grant Windstream a 20-year, zero cost, IRU for the
strands currently utilized plus incremental retained strands 

Cash Transfer

·      Uniti will pay to the subsidiary or subsidiaries of Windstream designated
by the mutual agreement of the Debtors, the Required Consenting First Lien
Creditors, and the Requisite Backstop Parties $490,109,111 in 20 equal
consecutive quarterly installments beginning on the 5th business day of the
first month following the Effective Date (the “Cash Payments”)

 

·      At Uniti’s option, any of the Cash Payments falling due on or after one
year following the Effective Date may be prepaid. Prepayments will be discounted
at a 9% rate consistent with Schedule B 

  

 

 

 

Non-Financial Terms

 

Parties

·      Windstream Holdings, Inc. (“Holdings”), Windstream Services, LLC
(“Services”), the direct and indirect subsidiaries of Services, and their
successors, assigns, transferees, and subtenants, as applicable (collectively,
“Windstream”), and/or one or more entities formed to acquire all or a portion of
the assets of any of the foregoing as tenants, subject to any regulatory
limitations

 

·      Landlord(s) same as current Master Lease 

Effective Date  ·      Promptly upon entry of an order approving the agreements
described herein (the “Agreement”) and the satisfaction of all “true lease” and
REIT compliance (the “Effective Date”), but in no event later than Windstream’s
emergence from Chapter 11

Master Lease Structure/ Terms

 

·      Current Master Lease to be bifurcated into structurally similar but
independent agreements governing the ILEC Facilities and the CLEC Facilities
(the “ILEC Lease” and the “CLEC Lease,” respectively, and, together the
“Leases,” and, each individually, a “Lease”)

 

o       Certain CLEC copper assets will be included in the ILEC Lease6

 

o       Leases shall not contain any change of control7 restrictions (other than
as provided herein)

 

o       Cross-default or cross-acceleration provisions relating to Windstream’s
indebtedness will fall away upon assignment, transfer, or change of control

 

·      All assignment, transfer, change of control, and similar provisions in
the current Master Lease shall be amended and restated in each ILEC and CLEC
Lease to provide that Windstream will be permitted to assign, sell, or otherwise
transfer (whether in a standalone transaction, in connection with a sale of
assets or equity interests, or otherwise) any of its interests in any or both of
the ILEC Lease or the CLEC Lease to any entity (or any direct or indirect
subsidiary or subsidiaries of such entity) that, at the time of notification of
such assignment, sale, or transfer, (a) if such entity has a corporate family
rating, has a corporate family rating of not less than the rating required such
that the Incurrence Leverage Covenant and Maintenance Leverage Covenant do not
apply to Windstream hereunder, or if such entity does not have a corporate
family rating, has a total leverage ratio in compliance with the Incurrence
Leverage Covenant, (b) has a net worth (exclusive of the Leased Property under
such transferred Lease(s)), as calculated in accordance with GAAP, on a pro
forma basis, of no less than $600 million, or (c) has an equity market
capitalization, on a pro forma basis, of no less than $300 million (the “Amended
Transfer Restrictions”); provided that any transfer, sale or conveyance must
also satisfy REIT requirements and receive regulatory approvals, if any

 

·      The ILEC Lease and CLEC Lease to be cross-defaulted and cross-guaranteed
so long as the tenants under both Leases are affiliates of Windstream, which
provisions shall automatically terminate upon any sale, conveyance, or other
transfer in accordance with the Amended Transfer Restrictions; provided that if
both Leases are transferred to the same assignee(s), the Leases will be
cross-defaulted and cross-guaranteed 

  

___________________ 

6Representing approximately $29 million of allocated annual payments under the
current Master Lease per current data.

 

7For purposes of this Term Sheet, the term “change of control” shall include the
“Change In Control” provisions under the current Master Lease.

 

 

 

 

 

·      Aggregate rent of ILEC Lease and CLEC Lease to be equivalent to the rent
payments under the current Master Lease through the initial term as set forth on
Schedule C, it being understood that the Parties will negotiate in good faith
such modifications to Schedule C as may be necessary in order to permit the True
Lease Opinions to be given as described in “Tax Matters” below

 

·      Windstream may request that Uniti (such request not to be unreasonably
withheld) sell non-core assets in ILEC territories, subject to an annual cap of
$10 million on proceeds, a portion of which will be remitted to Windstream in
consideration of its leasehold interest in the sold assets and rent under the
ILEC Lease not being reduced; provided that the portion remitted to Windstream
will be calculated as the net present value of the remaining rent in the initial
term of the ILEC Lease for the asset sold, with said rent calculated by
multiplying a total capitalization rate of 8.7% by the sale price for the asset;
the Parties will agree on a rate if the ILEC Lease is renewed, if necessary

 

·      Windstream or any successor, assign, or subtenant will be permitted to
sell Fiber IRUs or lease dark fiber services in ILEC and CLEC territories with
term dates that extend beyond the then current term of the Lease, subject to
(i) an annual cap on all such sales or leases of $10 million in gross proceeds
or revenue (no more than $5 million of which may be in CLEC territories),
(ii) the requirement that any Windstream successor, assign, or subtenant,
reimburse Uniti at termination of the ILEC Lease or CLEC Lease the proportionate
amount of IRU proceeds received relative to remaining term of the IRU at lease
termination, and (iii) the requirement that such IRU or sublease does not result
in a deemed sale of the assets underlying such IRU or sublease for U.S. federal
income tax purposes; provided, that Windstream shall be permitted to enter into
Fiber IRUs under the ILEC Lease in excess of the annual caps specified in the
immediately preceding clause (i) and, for such IRUs, the current subletting
provisions of the Master Lease shall apply and, further, Windstream agrees to
remit to Uniti the proportionate amount of the proceeds relative to the
remaining terms of the ILEC Lease and the agreement within 30 days of receipt of
the proceeds by Windstream

 

·      Requirement to maintain Leased Property and Tenant’s Property under
Section 9.1 of current Master Lease will be terminated for (i) any asset Tenant
has retired and replaced with a TCI Replacement; and (ii) all other retired
assets with an aggregate valuation not to exceed $15 million per year or as
otherwise consented to by Uniti; provided that, at Landlord’s written request,
Tenant shall continue to maintain any such asset at Landlord’s sole cost and
expense; provided, further, that Tenant shall be responsible for any liability
resulting from the failure to maintain such retired copper asset; and provided,
further, that all regulatory obligations have been satisfied by Tenant

 

Uniti will be prohibited from competing in Windstream ILEC territories (for
purposes of clarification, selling dark fiber or lit transport and building long
haul routes with no laterals or extensions in a Windstream ILEC territory shall
not be deemed competitive, but selling services originating or terminating
traffic in said territories shall be deemed competitive), and, for avoidance of
doubt, “Uniti” refers to Landlord and its affiliates, including Uniti Group
Inc., and all existing, acquired, or newly-formed direct or indirect
subsidiaries of Uniti Group Inc., any entities in common control with any such
entity, and their respective successors and assigns, during the initial Term and
all renewal terms of the ILEC Lease 

  

 

 

 

  Uniti and its affiliates shall cease pursuing franchises in Windstream’s ILEC
territories, and shall include a schedule of all franchises currently held by
Uniti and its affiliates in Windstream’s ILEC territories Windstream Financial
Covenants

Exit Financing as of Emergence

 

As of the date of emergence, on a pro forma basis giving effect to Windstream’s
emergence (including the repayment, discharge, or extinguishment of any
Indebtedness8 and the incurrence of any new Indebtedness), Windstream’s total
leverage ratio9 will not exceed 3.00x. For the avoidance of doubt, for the
foregoing test, amounts payable in cash on account of contract cures, lease
cures, or administrative expenses, and/or amounts to be paid to holders of
allowed general unsecured claims after emergence, in each case payable upon
completion of the applicable claims resolution process before the Bankruptcy
Court, shall not be considered Indebtedness.

 

Lease Financial Covenants

 

The ILEC Lease and the CLEC Lease will contain the following covenants:

 

Windstream and its subsidiaries cannot incur any Indebtedness10 (other than (a)
refinancing Indebtedness in a principal amount not exceeding the sum of (x) the
principal amount of the Indebtedness refinanced, (y) the accrued and unpaid
interest on such Indebtedness refinanced and any other amounts owing thereon,
and (z) any customary costs, fees, or expenses incurred in connection with such
refinancing or (b) drawings under its third party syndicated revolving credit
facility, in an amount not to exceed $750 million (the “RCF Facility”)), if its
total leverage ratio, pro forma for the incurrence of such Indebtedness, would
exceed  3.00x (such covenant, the “Incurrence Leverage Covenant” and, such
ratio, the “Incurrence Leverage Ratio”). Failure to comply with the Incurrence
Leverage Covenant will constitute an event of default and Uniti will not be
required to comply with its GCI commitment obligations following any such breach

 

If at any time (a) Windstream’s total leverage ratio exceeds 3.50x (the
“Maintenance Leverage Covenant”) and (b) Windstream or any of its subsidiaries
takes any of the following actions, an event of default will have occurred and
Uniti will not be required to comply with its GCI commitment obligations
following any such breach: 

____________________ 

8For purposes of the financial covenants, except where otherwise specified,
“Indebtedness” will be defined to consist of (i) indebtedness for borrowed
money, (ii) indebtedness evidenced by notes, bonds, debentures or similar
obligations, (iii) unpaid reimbursement obligations in respect of any drawn
letter of credit and (iv) lease liability under finance leases on Windstream’s
consolidated balance sheet prepared in accordance with GAAP (excluding right of
use liabilities pursuant to GAAP in accordance with ASU No. 2018-11, Topic 842).
If at any time any change in GAAP would affect the computation of any leverage
ratio or requirement contained herein, and either Windstream or Uniti shall so
request, Windstream and Uniti shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP, provided that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein.

 

9When used in this Term Sheet, “total leverage ratio” will be calculated as the
ratio of (i) Indebtedness (net of cash and cash equivalents to the extent that
such cash and cash equivalents exceed $75 million at such time) to (ii) LTM
EBITDA (with customary adjustments).

 

10To include (x) Indebtedness as defined in footnote 8 and (y) any guarantee of
indebtedness incurred by third parties.



 

 

 

 

·      incur any Indebtedness11 (other than refinancing Indebtedness in a
principal amount not exceeding the sum of (x) the principal amount of the
Indebtedness refinanced, (y) the accrued and unpaid interest on such
Indebtedness refinanced and any other amounts owing thereon, and (z) any
customary costs, fees, or expenses incurred in connection with such
refinancing);

 

·      make any dividends on its capital stock or repurchase any stock (other
than dividends by subsidiaries of Windstream), or prepay any unsecured debt;

 

·      make (a) any acquisitions or (b) investments, other than investments (1)
in consolidated subsidiaries existing before the applicable date of Windstream’s
non-compliance with the Maintenance Leverage Covenant and customary permitted
investments, (2) in joint ventures in existence prior to the date of the
applicable non-compliance with the Maintenance Leverage Covenant (and not
created in contemplation thereof), or (3) with the consent of Uniti (not to be
unreasonably withheld); provided that Windstream may make any acquisition if, on
a pro forma basis (including customary pro forma cash cost savings adjustments
as long as such adjustments are factually supportable, expected to be realized
within fifteen months and do not exceed, in the aggregate, 17.5% of EBITDA
(calculated before giving effect to such adjustments)), its total leverage ratio
would be lower than immediately prior to such acquisition; or

 

·      enter into any transaction with any investor in Windstream (or any entity
controlled by any such investor) who has one or more of its representatives on
the Windstream Board of Directors, unless (i) Uniti consents to the entry into
such transaction (such consent not to be unreasonably withheld) or (ii) such
transaction is (x) in the ordinary course of business or (y) to continue or
renew management, consultancy, or advisory services pursuant to any engagement
entered into before the applicable date of Windstream’s non-compliance with the
Maintenance Leverage Covenant on the same terms as before the applicable date of
such non-compliance (it being understood that, solely with respect to clause
(y), any such agreements, whether entered into before or after the applicable
date of such non-compliance, shall be on terms consistent with those that would
be obtained at arms’-length and shall be approved by disinterested directors)

 

If (a) any bankruptcy event of default (which, in the event of an involuntary
bankruptcy, shall occur only upon issuance of an order for relief or on the 60th
day following commencement of the case if the case shall not have been dismissed
at such time), or (b) any payment event of default or any other event of default
under any Material Indebtedness (as defined in the Master Lease) has occurred
and, in the case of clause (b), such event of default has not been waived or
cured, such event of default shall constitute an event of default under the
Leases and Uniti will not be required to comply with its GCI commitment
obligations following any such breach

 

Notwithstanding anything to the contrary herein, the Leases shall provide that
the Incurrence Leverage Covenant and the Maintenance Leverage Covenant shall not
apply at any time that Windstream maintains a corporate family rating of not
less than (i) “B2” (stable) by Moody’s and (ii) either “B” (stable) by S&P or
“B” (stable) by Fitch. Windstream must provide to Uniti (i) periodic
certifications with respect to the foregoing covenants and (ii) copies of all
information and certifications required to be provided to Windstream’s lenders
under the RCF Facility (both subject to confidentiality provisions consistent
with those governing the sharing of information with lenders under such
facility) 

 

 ______________________

11To include (x) Indebtedness as defined in footnote 8 and (y) any guarantee of
indebtedness incurred by third parties.

 



 

 

Rent Offset

·      In the event Uniti defaults on or otherwise fails to timely satisfy the
required funding of any GCI project, the equipment loan program, the Cash
Payments, or any other payment obligation agreed to as part of the transactions
contemplated hereby and Windstream is in compliance with the terms of the ILEC
Lease and CLEC Lease, then any amounts remaining unfunded after 30 days shall be
automatically deducted from the subsequent rent payment or payments (as
necessary) otherwise owed by Windstream (provided that Windstream shall, to the
extent not stayed or prohibited by applicable law, provide notice to Uniti of
any default or failure triggering an offset right within the 30 days prior to
the occurrence of the resulting offset)

 

·      Any GCI for which Windstream offsets rent payments shall become assets
owned by Uniti and shall be constructed and otherwise comply with all terms and
conditions of the applicable Lease as if such GCI was funded by Uniti 

Transfer Rights / Uniti Securitization Rights

·      ILEC Lease and CLEC Lease will permit each of Uniti and Windstream to
transfer its respective rights and obligations under the applicable Lease
(including future GCI funding that will not exceed the “pro rata portion” – as
such phrase will be more particularly defined in the Leases – of GCI funding in
connection with either Lease), and will allow Uniti to otherwise monetize or
encumber the applicable Lease, except that Uniti will not be permitted to
transfer its interest in either Lease to a Windstream Competitor

 

·      Windstream and Uniti to cooperate regarding any contemplated (i)
assignments, transfers, or sales or (ii) securitization, participation, or other
monetization of Lease rents, and the Leases will include customary provisions to
affect such transactions 

Credit Rating Reports / Preview Reports  ·     Windstream and Uniti will use
reasonable efforts to assist the other in its credit rating agency process,
including providing information as requested General

·      The Parties agree to mutual releases from any and all liability related
to all legal claims and causes of action

 

·      Thresholds and other relevant provisions of the Master Lease will be
conformed to the bifurcation of the Master Lease into the ILEC Lease and the
CLEC Lease and other terms herein

 

·      The Parties agree that Uniti has no consent rights over Windstream’s
business plan, including Windstream’s network deployment strategies, except for
compliance with GCI Review Standards for GCI funding where IRR12 is below 9%,
provided that Windstream can make investments of up to $60mm (the “Sub-Hurdle
Allocation”) per year through 2029 toward projects with an IRR below 9% without
Uniti’s consent, provided, further, that RDOF and any similar federal or state
broadband subsidies are deemed subsidies in calculating project IRR

 

·      The Parties will agree that neither they nor any of the members of their
respective management or boards of directors will directly (or indirectly on
their express instruction) make, publish or issue (or cause to be made,
published or issued) any statement or communication (whether written, oral or
otherwise) in any form of media 

  

 

___________________ 

12“IRR” means unlevered IRR as calculated using a model approved and certified
annually by the Windstream Board of Directors, a live copy of which is delivered
to Uniti.

 

 

 

 

that (i) in the case of Uniti, disparages Windstream or members of Windstream’s
management or board of directors and (ii) in the case of Windstream, disparages
Uniti or members of Uniti’s management or board of directors

 

·      Statements or communications (whether written, oral or otherwise) made,
published or issued in any form of media in any of the following circumstances
will not be considered disparaging:

 

o       providing truthful and complete required legal testimony;

 

o       responding truthfully and completely to formal requests for information;
or

 

o       making truthful and complete disclosures,

 

so far as necessary or advisable to enable either Party to comply with
applicable law, regulation or statute in connection with or arising out of a
court, arbitral, administrative or regulatory investigation or proceeding of
competition jurisdiction

 

Uniti agrees to keep confidential any information provided by Windstream
regarding GCI expenditures for the following year or any projections for
multi-year periods and any information regarding compliance with financial
covenants, until Windstream publicly discloses such information in accordance
with applicable law; provided that (i) Uniti may use such information in
preparing its own projections and guidance that it shares with rating agencies,
financing sources, and the public market and (ii) Uniti may share such
information with its accountants, attorneys and other advisors who are subject
to confidentiality arrangements



Tax Matters

·      Certain Representations and Covenants

 

o       In connection with the entry into definitive agreements regarding the
transactions contemplated in this Term Sheet, Uniti and Windstream each will
represent to the other that, to its knowledge after reasonable diligence and
consultation with its professional advisors, it is not then aware of any fact or
circumstance that would prevent the True Lease Opinions or the REIT Opinion
(each, as defined below) from being rendered in connection with the consummation
of the Agreement, subject to enumerated conditions, assumptions, or exceptions
to be resolved as promptly as practicable after entry into a definitive
agreement regarding the transactions contemplated in this Term Sheet

 

o       Each of Uniti and Windstream shall make available, and shall use its
reasonable best efforts to cause its professional advisors, including its
counsel and its appraisers, to make available to the other party and its
professional advisors on a reasonable basis such information, including
underlying diligence materials, regarding the status and substance of the first
party’s professional advisors’ analysis of true lease and REIT issues, including
the analysis performed by the appraiser, as the other party may reasonably
request; provided that to the extent any relevant information is determined by
Uniti in its sole discretion to be commercially sensitive, advisors to Uniti and
Windstream shall determine whether such materials should be shared on an
“advisors only” basis; provided, further, that Uniti will not be required to
share materials subject to attorney-client privilege or a confidentiality
obligation owed to a third party

 

  

 

 

 

 

·      True Lease Opinion

 

o      As a condition precedent to the effectiveness (but not the approval) of
the Agreement, either:

 

§  Uniti must receive an opinion to the effect that each of the CLEC Lease and
the ILEC Lease “should” be a “true lease” for U.S. federal income tax purposes
from a nationally recognized accounting or law firm of Uniti’s choice (the “True
Lease Opinions” and such accounting or law firm the “Uniti Tax Advisor”); or

 

§  If the Uniti Tax Advisor determine that it cannot deliver the True Lease
Opinions, and Windstream, after consultation with its advisors, believes that
the True Lease Opinions should be able to be delivered, the issue shall be
submitted for consideration by a nationally recognized law firm or accounting
firm that is mutually acceptable to both Uniti and Windstream (the “Alternative
Tax Advisor”) and, if such Alternative Tax Advisor agrees to issue U.S. federal
income tax opinions to the effect that each of the CLEC Lease and the ILEC Lease
“should” constitute a “true lease,” such opinions shall be treated as the True
Lease Opinions satisfying this condition

 

o      Uniti and Windstream agree that each of them, and their officers and
employees, will use best efforts to cause the True Lease Opinions to be issued
promptly; provided that Uniti promptly will engage a nationally recognized
accounting or valuation firm (the “Appraiser”) to undertake valuation, appraisal
and other analysis incidental thereto in order to facilitate the issuance of the
True Lease Opinions; provided, further, that Uniti will reasonably request of
the Appraiser that the terms of the Appraiser’s engagement shall allow
Windstream to rely upon any of the Appraiser’s reports for its own analysis of
the status of each of the ILEC Lease and the CLEC Lease as a “true lease”;
provided, further, that the Appraiser’s refusal to grant or grant without
conditions such reasonable request shall not preclude Uniti from engaging such
Appraiser

 

·      Uniti Go-Forward REIT Status

 

o      As a condition precedent to the effectiveness (but not the approval) of
the Agreement, either

 

§ Uniti must receive an opinion from a nationally-recognized accounting or law
firm of its choice (the “Uniti REIT Advisor”) to the effect that Uniti will,
after the effectiveness of all of the transactions herein, continue to meet the
requirements for qualification and taxation as a REIT for the year in which the
Agreement becomes effective, and that Uniti’s then current method of operation,
including the future effect of the transactions herein, will enable it to
continue to meet the requirements for qualification and taxation as a REIT (a
“REIT Opinion”); or

 

§ If the Uniti REIT Advisor determines that it cannot deliver the REIT Opinion,
and Windstream, after consultation with its advisors, believes that the REIT
Opinion should be able to be delivered, the issue shall be 

  

 

 

 

 

submitted for consideration by a nationally recognized law firm that is mutually
acceptable to both Uniti and Windstream and that has agreed to act prospectively
as Uniti’s advisor on REIT qualification matters (the “Alternative REIT
Advisor”) and, if such Alternative REIT Advisor agrees to issue an opinion to
the effect that Uniti will, after the effectiveness of all of the transactions
herein, continue to meet the requirements for qualification and taxation as a
REIT for the year in which the Agreement becomes effective, and that Uniti’s
then current method of operation, including the future effect of the
transactions herein, will enable it to continue to meet the requirements for
qualification and taxation as a REIT, such opinion shall be treated as the REIT
Opinion satisfying this condition

 

o      Uniti and Windstream agree that each of them, and their officers and
employees will use best efforts to cause the REIT Opinion to be issued 

Implementation

·      Agreement in principle between the Parties will be announced publicly no
later than March 2, 2020

 

·      Upon announcement of an agreement in principle, all pending litigation
will be stayed pending closing of the transactions contemplated hereby, without
prejudice to Windstream’s right to resume prosecution

 

·      Windstream will file a motion no later than March 12, 2020 seeking
Bankruptcy Court approval of the transactions contemplated hereby by no later
than April 6, 2020, subject to the Bankruptcy Court’s availability and final
documentation if necessary



GCI Review Standards

·      The Parties will establish a committee consisting of 3 Uniti
representatives and 3 Windstream representatives to review Windstream plans for
GCI expenditures for the upcoming year, with reviews occurring on mutually
convenient dates in 4Q, and to include a monthly GCI forecast and funding
schedule for the upcoming year, along with a 3-year annual forecast, with focus
on the states targeted for 1 GIG expansion opportunities in the near term, and
with responsible detail on how and where the GCI expenditures will be invested
and the associated returns, including return models, target market analyses, if
applicable, and types of investment (FTTN, FTTH, long haul, towers, etc.)

 

·      The Parties shall meet quarterly for the first 3 years, then
semi-annually thereafter

 

·      Windstream agrees to provide Uniti Windstream’s actual 2020 GCI plans,
consistent with the level of detail as required above and agrees to include in
such plans, or to otherwise present to Uniti for reimbursement under this
arrangement, only those expenditures it determines in good faith meet the
definition of GCI set forth herein

 

·      In connection with GCI expenditures, Windstream also agrees to provide
items (ii) and (v) below annually and items (i), (iii), and (iv) quarterly:

 

(i)    any certificates, licenses, new Permits or Pole Agreements or documents
reasonably requested by Uniti necessary and obtainable to confirm Windstream’s
use of the fiber and related assets associated with the GCI expenditures; 

  

 

 

 

 

(ii)   an Officer’s Certificate setting forth in reasonable detail the projected
GCI expenditures for the following year after the conclusion of the 4Q reviews
and actual GCI expenditures for each year in 1Q of the following year;

 

(iii)  any agreements conveying title or beneficial interest to Uniti to any
land, easements, or rights of way acquired for construction projects associated
with the GCI free and clear of any Encumbrances except those approved by Uniti,
and accompanied by an ALTA survey thereof satisfactory to Uniti;

 

(iv)  if appropriate, endorsements to any outstanding policy of title insurance
covering the assets associated with the GCI expenditures reasonably satisfactory
in form and substance to Uniti; and

 

(v)   Windstream shall deliver to Uniti “as built” drawings of the fiber and/or
related assets constructed during the year, certified as accurate by the
architect or engineer that supervised the work, during the 4Q planning meeting

 

·      The Parties agree that GCI expenditures for 2020 are approved in light of
Uniti’s review of the Altman report and Windstream projections for 2020

 

·      Beginning 2021, annual and rollover GCI amounts will not require Uniti
approval; nonetheless the Committee will discuss proposed GCI projects in good
faith; provided that Uniti shall have the unilateral right to object to $25
million of proposed GCI expenditures annually (without such $25 million being
subject to the dispute resolution described below) that Uniti determines in good
faith do not comply with the GCI definition (a “Disputed GCI Expenditure”) after
providing the Windstream members of the Committee an opportunity to present
supporting documentation demonstrating compliance (the “Challenge Right”);
provided, further, that this provision shall not apply to the $60 million
Sub-Hurdle Allocation

 

In the event that the Parties disagree as to whether any GCI investment above
the $25 million of proposed GCI expenditures that Uniti may challenge through
the Challenge Right for the applicable year is eligible for reimbursement by
Uniti as a GCI (other than on the basis that such investment does not qualify as
real property), the disagreement will be brought to Altman Vilandrie or another
independent third-party professional reasonably acceptable to both Parties (the
costs of which shall be borne solely by Uniti), which independent third-party
professional will have 10 days to make a determination with respect to such
disagreement, with such determination being final and binding on the Parties. If
such independent third-party professional determines that any proposed GCI
investment does not comply with the definition of GCI, then Windstream may
replace such project with a replacement project or projects of equal or lesser
cost. 

  

 

 

 

Schedule A

 

 

 





Unused Strands WIN  Retain UNIT Receive 0 0 0 1 l 0 2 2 0 3 3 0 4 4 0 5 4 1 6 4
2 7 4 3 8 4 4 9 5 4 10 5 5 11 6 5 12 6 6 13 7 6 14 7 7 15 8 7 16 8 8 17 9 8 18 9
9 19 10 9 20 10 10 21 11 10 22 11 11 23 12 11 24 12 12







 

  

 

 

 

Schedule B

 

Discount Rate 9.0% PV of Payments        400,000,000 1 $        24,505,456 2
$        24,505,456 3 $        24,505,456 4 $        24,505,456 5
$        24,505,456 6 $        24,505,456 7 $        24,505,456 8
$        24,505,456 9 $        24,505,456 10 $        24,505,456 11
$        24,505,456 12 $        24,505,456 13 $        24,505,456 14
$        24,505,456 15 $        24,505,456 16 $        24,505,456 17
$        24,505,456 18 $        24,505,456 19 $        24,505,456 20
$        24,505,456 Sum of Payments  $      490,109,111



 

 

 

 

Schedule C



 





Current Payments:  2020  2021  2022  2023  2024  2025  2026  2027  2028  2029 
2030                                                          ILEC  $476  
$478   $480   $483   $485   $488   $490   $492   $495   $497   $157  CLEC 
 183    184    185    186    187    188    189    190    191    192    60  Base
Payment  $659   $662   $665   $669   $672   $675   $679   $682   $686   $689  
$217  Uniti Funded Improvements (2015)   4    4    4    4    4    4    4    4  
 4    4    1  Total Payment  $662   $666   $669   $672   $676   $679   $682  
$686   $689   $693   $219                                                      
    CLEC Copper Payment  $29   $29   $29   $30   $30   $30   $30   $30   $30  
$30   $10                                                           Pro Forma
Payments:                                                        ILEC
Payment(1)  $508   $511   $513   $516   $518   $521   $524   $526   $529  
$531   $168  CLEC  Payment   154    155    156    156    157    158    159  
 160    160    161    51  Total Payment  $662   $666   $669   $672   $676  
$679   $682   $686   $689   $693   $219 



 

(1) Pro forma ILEC agreement includes CLEC Copper payment of ~$29mm and ~$4mm
payment for 2015 Uniti funded capital improvements.

 

  

 

 

 

Exhibit E-1

 

Provision for Transfer Agreement

 

(First Lien Claims/Midwest Notes Claims/Equity Interests)

 

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Chapter 11 Plan Support Agreement, dated as of __________ (the
“Agreement”),1 by and among Windstream Holdings, Inc. and its affiliates and
subsidiaries bound thereto, the Uniti Parties, and the Consenting Creditors,
including the transferor to the Transferee of any Company Claims/Interests (each
such transferor, a “Transferor”), and agrees to be bound by the terms and
conditions thereof to the extent the Transferor was thereby bound, and shall be
deemed a “Consenting Creditor” under the terms of the Agreement.

 

The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date of the Transfer, including the agreement to be bound by the vote of
the Transferor if such vote was cast before the effectiveness of the Transfer
discussed herein.

 

Date Executed:

 

______________________________________ 

Name: 

Title:

Address: 

E-mail address(es):

 

 

Aggregate Amounts Beneficially Owned or Managed on Account of: First Lien Loans
  First Lien Notes   Midwest Notes   Second Lien Notes   Unsecured Notes  
Equity Interests  

 

 

 

______________________

1Capitalized terms used but not otherwise defined herein shall having the
meaning ascribed to such terms in the Agreement.

 

 

 

Exhibit E-2

 

Provision for Transfer Agreement

 

(Second Lien Claims/Unsecured Notes Claims)

 

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Chapter 11 Plan Support Agreement, dated as of __________ (the
“Agreement”),1 by and among Windstream Holdings, Inc. and its affiliates and
subsidiaries bound thereto, the Uniti Parties, and the Consenting Creditors,
including the transferor to the Transferee of the Company Claims/Interests set
forth below (each such transferor, a “Transferor”), and agrees to be bound by
the terms and conditions thereof to the extent the Transferor was thereby bound
solely with respect to the Company Claims/Interests set forth below, and shall
be deemed a “Consenting Creditor” under the terms of the Agreement with respect
to such Company Claims/Interests.

 

The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date of the Transfer, including the agreement to be bound by the vote of
the Transferor if such vote was cast before the effectiveness of the Transfer
discussed herein.

 

Date Executed:

 

______________________________________



Name:



Title:



Address:



E-mail address(es):

 

 

Aggregate Amounts Beneficially Owned or Managed on Account of: Second Lien Notes
  Unsecured Notes  

 

 

_______________________ 

1Capitalized terms used but not otherwise defined herein shall having the
meaning ascribed to such terms in the Agreement.

 



 



